      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 1 of 68




                IN THE DISTRICT COURT FOR THE STATE OF
                     OKLAHOMA,CLEVELAND COUNTY


Anne Andreassen,

Plaintiff,

                v.

Health Care Service Corporation,
a Mutual Legal Reserve
Company (operating as Blue
Cross Blue                                            STATE OF
Shield of Oklahoma)                                   CLEVELANDOKLAHOMA'
                                                                COUNTYP''S'
                                                              FILED
Defendant.                                                    FEB 19 2021
                                                           In
                                   PETITION        Court Clerkthe office of the
                                                                MARILYN
                                                                            WILLIAMS
Plaintiff, for her causes of action, alleges and states:

1.           This is an action brought pursuant to 29 U.S.0 § 1001, et. seq.

(ERISA).

2..          Defendant Health Care Services Corporation (HCSC) is

headquartered in Chicago, Illinois, and issues and administers health care

plans in several states, including Oklahoma; the employee welfare benefit

plans (Plan) at issue in this lawsuit are operOted by HCSC under the name

Blue Cross Blue Shield of Oklahoma. HCSC,has significant contacts in this

state/county.

3.        Plaintiff is a citizen of Cleveland County, Oklahoma.

4.        The Court thus has jurisdiction purquant to ERISA.

                                                    EXHIBIT
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 2 of 68




5.            Defendant Health Care Services COrporation(HCSC)has violated

its legal and benefit Plan-based duties to P4intiff by refusing to pay certain

health care benefits claims incurred by Plaintiff.

6.            At relevant times, Plaintiff was covered by an employee welfare

benefit policy interchangeably referred to as t' he plan or the policy (the Plan)

issued and administered by defendant HCSC 1. The plan provides for

Defendant to pay for medical care and treatment (hereafter "benefits").

7.       Under the terms of the policy, Defendant administered claims under

the Plan and retained the sole authority Ito grant or deny benefits to

applicants.

8.       Defendant funds the Plan benefits.

9.       Defendant both funds the Plan benefits and retains the sole authority

to grant or deny benefits, thus Defendant has an inherent conflict of interest.

10.      Due to the conflict of interest described above, this Court should

consider Defendant's decision to deny disability benefits as an important

factor during its review in determining the propriety of Defendant's denial of

Plaintiffs benefits.




I Group # Y01594-YUK835024449.The Plan was amended in 2020,but apparently retained the same
identifying number. Defendant has failed(refused?)to produce true copies ofthe Plan despite Plaintiff's
lawful requests. Where necessary to clarify the issues,the Plan end related claims will be identified as "the
2019 Plan/claims" or "the 2020 plan/claims". Exhibits hereto are from documents in Plaintiff's possession,
and are submitted in good faith as current best evidence, since Defendant has failed to provide the
requested documents,including true copies ofthe Plan documents attached to this Petition. Plaintiff
reserves the right to amend the allegations once Defendant complies with Plaintiff's requests for
information(see Third Cause ofAction).


                                                     2
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 3 of 68




11.     Defendant has a fiduciary obligation to administer the Plan fairly and

to furnish disability benefits according to thelterms of the Plan.

                           FIRST CAUSE OF ACTION

12.          Defendant denied and/or improperiy discounted claims under the

2019 Plan for several procedures which were a medically necessary part of

Plaintiffs cancer treatment. Subsequent to the denials, Plaintiff complied

with all relevant administrative procedures regarding claims for the benefits

at issue, and then complied with all adminiStrative appellate requirements

regarding the denial. Defendant's denial 9f benefits was in violation of

relevant legal standards of review.

13           The benefit plan covering 2019 claims is attached in relevant part

and marked as Exhibit 1. Specific plan prdyisions at issue in this matter

include, but are not necessarily limited to, the following:

             A. The Plan covers medically necessary claims, Ex. 1; the claims

at issue were submitted pursuant to the diraction of Plaintiffs physicians,

and were medically necessary.

14.          Defendant's denial of benefits is icontrary to the benefit plan's

express provisions and constitutes an abuse of discretion as well as a

breach of Defendant's fiduciary and other ERISA-imposed duties owed to

Plaintiff.




                                        3
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 4 of 68




15.        Despite Defendant's failure to respond to previous lawful requests

for information (see third Cause of Action, below), Plaintiff timely appealed

the denials of benefits. Defendant denied the appeal.

16.        Plaintiff has thus exhausted her administrative remedies (or they

are deemed exhausted by operation of law) and this action is thus timely

filed.

17.        As a result of defendant's actions, Plaintiff has been damaged in

the amount of accrued and accruing benefits; Plaintiff has also incurred legal

costs and attorney's fees.

                       SECOND CAUSE OF ACTION

18.        Defendant denied and/or improperly discounted claims under the

2020 Plan for several procedures which were a medically necessary part of

Plaintiffs cancer treatment. Subsequent to the denials, Plaintiff complied

with all relevant administrative procedures regarding claims for the benefits

at issue, and then complied with all administrative appellate requirements

regarding the denial. Defendant's denial of benefits was in violation of

relevant legal standards of review.

19.        The amended benefit plan covering 2020 claims is attached and

marked in relevant part as Plaintiffs Exhibit 2. Specific plan provisions at

issue in this matter include, but are not necessarily limited to, the following:




                                       4
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 5 of 68




             A. The Plan covers medically necessary claims, Ex. 2; the claims

at issue were submitted pursuant to the direction of Plaintiff's physicians,

and were medically necessary.

20.          Defendant's denial of benefits is contrary to the benefit plan's

express provisions and constitutes an abuse of discretion as well as a

breach of Defendant's fiduciary and other ERISA-imposed duties owed to

Plaintiff.

21.          Despite Defendant's failure to respond to previous lawful requests

for information (see third Cause of Action, below), Plaintiff timely appealed

the denials of benefits. Defendant denied the appeal.

22.          Plaintiff has thus exhausted her administrative remedies (or they

are deemed exhausted by operation of law) and this action is thus timely

filed.

23.          As a result of defendant's actions, Plaintiff has been damaged in

the amount of accrued and accruing benefits; Plaintiff has also incurred legal

costs and attorney's fees.

                        THIRD CAUSE OF ACTION

24.          On October 6, 2021, Plaintiff requested Defendant provide a copy

of all claims and benefit information pursuant to ERISA statutes and

regulations, so that Plaintiff could review the basis or bases of Defendant's

denial and submit an appeal so as to obtain a full and fair review as required




                                        5
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 6 of 68




 by law; this request covered both claims under the 2019 and 2020 versions

of the Plan.
25.        Defendant was delegated and/or assumed all duties of the plan

administrator, as evidenced by Defendant's "Group Administration

 Document", Exhibit 3, which forms part of the express agreement for

coverage between Defendant and the relevant employee benefit plan

administrator and/or sponsor. These duties, were both         expressly and
 implicitly delegated/assumed by Defendant, and include duties of disclosure

as discussed in the following paragraph.

26.       Defendant was under a duty to respond to this request within 30

days pursuant to 29 U.S.0 § 1132 (c)(1)(Bi) and 29 C.F.R. § 2560.503-1

(g)(B)(h)(2) and specifically subsection (iii) therein which mandates that "a

claimant shall be provided...all documents, records and other information

relevant to a claim for benefits". These items are defined at paragraph (m)(8)

of the referenced section as any items         "relied upon in making the
determination as well as documents submitted, considered or generated in

the course of making the benefit determination, without regard to whether

such document, record or other information was relied upon in making the

benefit determination."

27.       Defendant only partially complied (and even then well past the 30

day deadline) with the request relative to the 2019 claims and ignored the

request relatiVe to the 2020 claims, and this failure to provide requested



                                     6
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 7 of 68




information is a violation of ERISA statutes and regulations as set forth

below; Defendant's failure to respond has prejudiced Plaintiff.
                              PRAYERS FOR RELIEF

   Plaintiff prays for relief as follows:

28.       A declaration that Defendant breathed its fiduciary duties under

ERISA by denying medically necessary care, which was covered by the

plan;

29.        An order requiring Defendant to reimburse all incurred treatment

costs as above-described arising from Defendant's violations of ERISA;

30.        An order granting equitable restitution and other appropriate

equitable monetary relief against Defendant;

31.        Award plaintiff statutory damages of $110 per day pursuant to 29

 U.S.0 § 1132(c)(1)(B) as amended by 29 C.F.R.§ 2575.502(c)(1).

32.        An award of all other appropriate and equitable relief under ERISA,

 including but not limited to 29 U.S.0 §1132(a)(1)(b)and/or(a)(3), and costs,

 interest and attorney's fees.

                                                Respectfully Submitted,




                                                 Roy S. Dickinson, OBA #13266
                                                 1408 Winding Ridge Rd.
                                                 Norman, OK 73072
                                                (405)321-3288
                                                (405)973-2204 (fax)
                                                 rov.d coxinet.net



                                            7
  Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 8 of 68




                          EXHIBIT 1




  BCBSOK has omitted the
    Group Administrative
    Document attached to
Plaintiff's original Petition as
Exhibit 1 due to confidentiality
          Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 9 of 68




                                                                         efit Program
       ,;:ri•
                                                            No
                 v.;',144417,21;r4t   SATPTAIMPVT.,,yr4p,
   .                                                  .
 , r




                                                                     4




                      BlueCross BlueShield of0 omit

Tr              . Experience. Wellness. Everywhere."
1215 South Boulder I P.O. Box 3283 'Tulsa, Oklahoma 74102-3283   I


70260.0208
    Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 10 of 68




                                     BlueTraditional
                                     Certificate Insert

Your Benefits under this program are subject to the folkOing provisions:


DEDUCTIBLE
   Emergency Room Deductible                 $100 for each visit to a Hospital emergency room.
   Benefit Period Deductible                 $500 per Benefit Period per Subscriber.
STOP-LOSS LIMIT                              $5,000 per Benefit Period per Subscriber.




Refer to this Certificate for additional provisions applicable to your coverage.

KEEP THIS PAGE WITH YOUR CERTIFICATE FOR FUTURE REFERENCE.




                                                                                       $500/$5,000
              Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 11 of 68

 t.




                                             Table ofContents

Certificate
                                                                            1
Important Information                                                       2
    BlueTraditional - A Participating Provider Network                      2
    Cost Sharing Features of Your Coverage                                  2
   Selecting a Provider
                                                                            2
   ThaBlueCard Program                                                      3
    Your Prescription Drug Program
                                                                            4
    Medical Necessity Limitation
                                                                            4
   Precertification
                                                                 1          5
    Concurrent Review and Case Management
                                                                            6
   Prescription DrugPrecertification Process
                                                                            7
    Allowable Charge
                                                                            8
   Special Notices
                                                                            9
    Identification Card
                                                                            9
    Designating anAuthorized Representative
                                                                            9
    Questions                                                               9
Eligibility, Enrollment, Changes& Termination
                                                                            11
    Who Is an Eligible Person
                                                                            11
    Who Is an Eligible Dependent
                                                                            11
    HoW to Enroll
                                                                            11
    Initi61 Enrollment Period
                                                                            12
    Special Enrollment Periods
                                                                            13
    Open Enrollment Period
                                                                            15
    Qualified Court Orders for Medical Coverage for Dependent Children
                                                                            15
    Delayed Effective Date                                        i         16
    Deleting a Dependent                                          1         16
    Transfers From Alternate Coverage Options                     1         16
    When Eligibility Continues
                                                                            17
    COBRA Continuation Coverage
                                                                            17
    When Coverage Under This Certificate Ends
                                                                            18
    What We Will Pay for After Your Coverage Ends
                                                                            19
    Conversion Privilege After Termination of Group Coverage
                                                                            20
    When You Turn Age 65                                          .         20
    When You Retire
                                                                            21
    Certificates of Coverage
                                                                            21
Schedule ofBenefits
   Comprehensive Health Care Services
                                                                            22
Comprehensive Health Care Services
   Hospital Services                                                       25
   Surgical/Medical Services                                               25
                                                                           26
   Outpatient Diagnostic Services
                                                                           29
   Outpatient Therapy Services
                                                                           29
   Maternity Services
                                                                           30
   Mastectomy and Reconstructive Surgical Services
                                                                           31
   Human Organ, Tissue and Bone Marrow Transplant Services
                                                                           32
   Ambulatory Surgical Facility Services
                                                                           35
   Psychiatric Care Services
                                                                           35
   Ambulance Services
                                                                           36
   Private Duty Nursing Services
                                                                           36
   Rehabilitation Care
                                                                 1         36
   Skilled Nursing Facility Services
                                                                           36
        I
  Home Health Care Services
                                                                           37
  Hospice Services
                                                                           37
  Dental,Services for Accidental Injury
                                                                           38
   Outpatient Prescription Drugs andRelated Services
                                                                           38
  Diabetes Equipment, Supplies and Self-Management Services
                                                                           38
  Durable Medical Equipment                                                14
               Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 12 of 68

j         •

       OrthOtic Devices                                                        40
       Wigs or Other Scalp Prostheses                                          41
    Exclusions                                                                 42
       What Is Not Covered                                                     42
       Preexisting Condition Exclusion              ,                          45
    GeneraliProvislons                                                f         47
       Benefits to Which You Are Entitled                                       47
      Prior, Approval                                                           47
       Notice and Properly Filed Claim                                          47
       Limitation of Actions                                                    47
       Payment of Benefits                                                      48
       Benefits for Services Outside the State of Oklahoma                      48
       Deternination ofBenefits and Utilization Review                          48
       Subscriber/Provider Relationship                                         49
       Agency Relationships                                                    149
       Coordination of Benefits                                       ir        49
       Plan's Right of Recoupment                                               51
       Limitations on Plan's Right of Recoupment/Recovery                       52
       Plan/Association Relationship                                            52
       Plan'S Separate Financial Arrangements with Pharmacy Benefit Managers    53
    Subscriber Rights                                                          54
    Claims Riling Procedures                                        ;          SS
       PartiCipating Provider Networks                                         55
       Prescription Drug Claims                                                55
       Hospital Claims                                                         55
       Ambulatory Surgical Facility Claims                                     55
       Physician and Other Provider Claims                                     55
       Member-Filed Claims                                                     56
       Benefit Determinations for Properly Filed Claims                        56
       Dire,Ct Claims Line                                                     57
    Complaint/Appeal Procedure                                                 58
       Appeal Process(Leven)                                                   58
       Voluntary Re-Review Process (Level I1)                                  59
       External Review (Level III)                                             59
    Your BRISA Rights                                                           60
       ERISA Rights                                                             60
        Assiitance with Your Questions                                          60
             1
    Definitiohs       • •• .•                                                   61
                 Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 13 of 68

./1
          •




                                                           Certificate


      This Certificate is issued according to the terms of your Group
                                                                       .lealth Plan. It contains the principal provisions
      ofthe Group Contract and its Schedule ofBenefits. In the event
                                                                     ofconflict between the Contract and this Certificate,
      the,terms ofthe Contract will prevail.

      Ifa word or phrase starts with a capital letter, it has a special meanin
                                                                               g in this Certificate . It is defined in the
      Definitions section, where used in the text, or it is a title.

      Your Group has contracted with Blue Cross and Blue Shield di,
                                                                          ' Oklahoma (called the Plan, we, us, or our) to
      proyide the Benefits described in this Certificate. Blue Cross and Blue
                                                                              Shield of Oklahoma having issued a Group
      Contract to the Group, certifies that all persons who have:

      •       applied for coverage under the Contract;

      •   'paid    for the coverage;
      •       satisfied the conditions specified in the Eligibility, Enrollment, Change
                                                                                       s and Termination section; and
      .• lbeen approved by the Plan;

      are covered by the Group Contract. Covered persons are called
                                                                     Subscribers (or you, your).
      Beginning on your Effective Date, we agree to provide you the Beri
                                                                        iefits described in this Certificate.




                                       President ofBlue Cross and Blue Shield of Oklahoma




      Your. Subscriber Identification Number:

      WARNING: ANY PERSON WHO KNOWINGLY, AND WITH
                                                     INTENT TO INJURE, DEFRAUD OR
      DECEIVE ANY INSURER,MAKES ANY CLAIM FOR THE
                                                  PROCEEDS OF AN INSURANCE POLICY
      CONTAINING ANY FALSE,INCOMPLETE OR MISLE
                                                ADING INFORMATION IS GUILTY OF A
      FELONY.




                                                                 -1-
         Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 14 of 68




                            Comprehensive Health ;Care Services


This section lists the Covered Services under your health care prcigram. Please note that services
                                                                                                   must be
Medically Necessary in order to be covered under this pro‘am.

HOSPITAL SERVICES

We pay the scheduled amounts for the following Covered ServiceS you receive from a Hospital
                                                                                                       or other Provider.
• Bed and Board
     Bed, board and general nursing service in:

          A room with two or more beds;
          A 'private room (private room allowance is equal to the nrst prevalent semiprivate room
                                                                                                      charges of your
          Hospital). Private room charges in excess of the semiprivate room allowance will
                                                                                                   not be eligible for
          Benefits unless the patient is required under the infection control policy of the Hospital to
                                                                                                        be in isolation
          to prevent contagion;

          A bed in a Special Care Unit which gives intensive care toll the critically ill.

    (Inpatient services are subject to the Precertification gOidelines of this Certifica
                                                                                            te (see "Important
     Information"). If you fail to comply with these guidelines, Benefits for Covered Services
                                                                                               rendered during
     your Inpatient confinement will be reduced by $500, provided the Plan determin
                                                                                           es that Benefits are
     payable upon receipt of a claim.

• 'Ancillary Services

          Operating, delivery and treatment rooms;
          Prescribed drugs;
    ,     Whole blood, blood processing and administration;
          Anesthesia supplies and services rendered by an employee iofthe Hospital or
                                                                                             other Provider;
        ' Medical and surgical dressings, supplies, casts and splints;;

          Oxygen;
          Subdermally implanted devices or appliances necessary for the improvement ofphysiolog
                                                                                                        ical function;
          Diagnostic Services;

          Therapy Services.

    Benefits for Speech Therapy are limited to Inpatient services only.

•   Emergency Accident Care

    Outpatient emergency Hospital services and supplies to treat injuries caused by an accident.




                                                          -25-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 15 of 68




•   Emergency Medical Care

    Outpatient emergency Hospital services and supplies to treat 4 sudden and acute
                                                                                    medical condition that requires
    prompt Medical Care.
•   Surgery
    Hospital services and supplies for Outpatient Surgery furnished by an employe
                                                                                  e ofthe Hospital or other Provider
    other than the surgeon or assistant surgeon.

• Routine Nursery Care

        Inpatient Hospital Services for Routine Nursery Care of a newborn Subscrib
                                                                                         er.
        Routine Nursery Care does not include treatment or eva4iation for medical
                                                                                    or surgical reasons during or
        after the mother's maternity confinement. In the event the newborn requires
                                                                                    such treatment or evaluation
        while covered under this Certificate:
            the infant will be considered as a Subscriber in its own right and will be entitled
                                                                                                to the same Benefits
            as any other Subscriber under this Certificate; and

            a separate Deductible will apply to the newborn's Hospital confinement.
    Benefits are not provided for Routine Nursery Care for an Infant born
                                                                                   to a Dependent child.

SURGICAL/MEDICAL SERVICES

We pay the scheduled amounts for the following Covered Serviceslyou receive
                                                                                   from a Physician or other Provider.
• Surgery

    Piyment includes visits before and after Surgery.

        If an incidental procedure* is carried out at the same tin' e as a more complex
        Benefits will be payable for only the primary procedure. Separate Benefits will primary procedure, then
                                                                                        not be payable for any
        incidental procedures performed at the same time.
        When more than one surgical procedure is performed thr9ugh more than
                                                                             one route of access during one
        operation, you are covered for:

            the primary procedure;plus

            50% ofthe amount payable for each of the additional procedures had those
                                                                                     procedures been performed
            alone.
        Sterilization, regardless of Medical Necessity.
    Assistant Surgeon
    Services of a Physician who actively assists the operating surgeon in the perform
                                                                                      ance of covered Surgery.
    Benefits will be provided for an assistant surgeon only if determined Medicall
                                                                                   y Necessary by the Plan.
•   Anesthesia

    Administration of anesthesia by a Physician or other Provider virtu) is not the
                                                                                      surgeon or the assistant surgeon.
*A procedure carried outatthesame timeasaprimarysurgicalprocedure, but which
                                                                             is clinically integral to theperformance of
theprimaryprocedure, and, therefore,should not be reimbursed separately.




                                                          -26-
          Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 16 of 68

  A




• Inpatient Medical Services
      Medical Care when you are an Inpatient for a condition not relited to Surgery, pregnancy, or Mental Illness,
      except as specified.
         Inpatient Medical Care Visits
         Inpatient Medical Care visits are limited to one visit or other service per day by the attending
         Physician.
          Intensive Medical Care
          Constant Physician attendance and treatment when your condition requires it for a prolonged time.
          Concurrent Care
         °    Care for a medical condition by a Physician who is notjyour surgeon while you are in the Hospital for
              Surgery.
         °    Ifthe nature ofthe illness or injury requires, care by two or more Physicians during one Hospital stay.
          Consultation
          Consultation by another Physician when requested by your attending Physician, limited to one visit or
          other service per day for each consulting Physician. Staff consultations required by Hospital rules are
          excluded.
          Newborn Well Baby Care
          Routine Nursery Care visits to examine a newborn Subsciriber, limited to the first 48 hours following a
          vaginal delivery or 96 hours following delivery by cesarean section. No additional Inpatient visits are
          covered for well baby care.
      Outpatient Medical Services
      Outpatient Medical Care that is not related to Surgery, pregnang, or Mental Illness, except as specified.
          Emergency Accident Care
          Treatment ofaccidental bodily injuries.
          Emergency Medical Care
          Treatment ofa sudden and acute medical condition that requires prompt Medical Care.
          Home, Office, and Other Outpatient Visits
          Visits and consultation for the examination, diagnosis, and treatment ofan injury or illness.
          Preventive Care Services
          Services performed by a Provider as "routine" or "screening" services,limited to $300 per Benefit Period
          for Subscribers age 19 or older. Routine or screening examinations which meet the guidelines for
          mandated Benefits, established by Oklahoma state law, shill not be included as Preventive Care Services,
          but shall be subject to the limitations specified elsewhere in this Certificate.
          Unless specifically provided by Oklahoma state law,the following services are not included:
          °   Hearing or vision screening examinations;
              Medical supplies or equipment;
              Routine foot care.


                                                         -27-
Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 17 of 68




 Routine Gynecological/Obstetrical Examination and Pap;Smear
 Routine gynecological/obstetrical examination and Pap smear performed in the Physician's office, limited
 to once each Benefit Period.
 Contraceptive Devices
 Contraceptive devices which are:
°    placed or prescribed by a Physician;
°    intended primarily for the purpose of preventing hunian conception; and
0    approved by the U.S. Food and Drug Administratiim asacceptable methods ofcontraception.
 Prostate Cancer Screening
 Annual screening for the early detection of prostate cancer in male Subscribers, including a prostate-
 specificantigen blood test and a digital rectal examination. Benefits are limited to one screening exam
 per Benefit Period and shall not exceed $65 per screening.
 Colorectal Cancer Screening
 Colorectal cancer examinations and laboratory tests ;for cancer screening for any nonsymptomatic
 Subscriber, in accordance with standard, accepted published medical practice guidelines..
 Immunizations,limited to:
• Diphtheria,tetanus, and pertussis(whooping cough)jvaccine (DTaP);
0 Tetanus vaccine;

     Poliomyelitis vaccine;
 0
     Measles virus vaccine;
     Mumps virus vaccine;
     German measles (rubella) vaccine;
 O   Measles, mumps,and rubella vaccine (MMR);
     Varicella(chicken pox)vaccine;
     Pneumonia vaccine;
 o   Pneumococcal vaccine;
     Haemophilus influenzae type b(Hib);
     Rotavirus vaccine, limited to Subscribers under age 19;
 0   Human papillovirus vaccine(HPV), limited to Subscribers under age19;
     Hepatitis A and hepatitis B vaccine, limited to Subicribers under age 19;
                                                         1
     Meningococcal vaccine, limited to Subscribers under age 19;
     Any other immunization required for children by the Oklahoma State Board ofHealth.


                                               -28-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 18 of 68




       Child Health Supervision Services

       The periodic review of a child's physical and emotional status by a Physician or other Provider pursuant
       to a Physician's supervision, including a history, complete physical examination, developmental
       assessment, anticipatory guidance, appropriate immunizations and laboratory tests in keeping with
       prevailing medical standards.
       Child Health Supervision Services must be rendered during a periodic review, provided by or under the
       supervision of a single Physician during the course of one visit.
       Child Health Supervision Services are limited to Subscribers under age 19.
       Audiological Services
       Audiological services and hearing aids, limited to:
       °   One hearing aid per ear every 48 months for Subscribers up to age 18; and
       °   Up to four additional ear molds per Benefit Feria(' 4n- Subscribers up to two years of age.
       Hearing aids must be prescribed,filled and dispensed by a licensed audiologist.
       Bone Density Testing
       Bone density testing when ordered or performed by a Physician or other Provider. Benefits are limited to
       $150 for each bone density test.

OUTPATIENT DIAGNOSTIC SERVICES

•   Radiology,Ultrasound and Nuclear Medicine
    Radiological services include bilateral mammography screening(two view film study ofeach breast)for the
    presence ofoccult breast cancer, limited to:
     .
       one screening examination every five years for female Subicribers age 35 through 39;and
       one annual screening examination for female Subscribers age 40 or older.
    Benefits for routine Low-Dose Mammography shall be limited to $115 per screening.
•   Laboratory andPathology
• ECG,EEG,and Other Electronic Diagnostic Medical Procedures and Physiological Medical Testing, as
    determined by thePlan

OUTPATIENT THERAPY SERVICES

    Radiation Therapy

    Chemotherapy
    Respiratory Therapy
    Dialysis Treatment
    Physical Therapy and Occupational Therapy
    Benefits for Outpatient Physical Therapy and Outpatient OFcupational Therapy are limited to a
    combined maximum of25 visits per Benefit.Period per Sublcriber.


                                                      -29-
            Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 19 of 68

,




                                                     Exclusions


    This section lists what is not covered. We want to be sure that you do not expect Benefits that are not included
    in this Certificate. It also explains the Preexisting Condition provisions in your coverage.

    WHAT Is NOT COVERED

    Except as otherwise specifically stated in this Certificate, we do not provide Benefits for services, supplies or
    charges:

        Which are not prescribed by or performed by or upon the direction of a Physician or other Provider.
    • Which we determine are not Medically Necessary,except as specified.

    • ,Received from other than a Provider.

    •   Which are in excess ofthe Allowable Charge, as determined by the Plan.
    •   Which the Plan determines are Experimental/lnvestigational mill nature.

    •   For any illness or injury occurring in the course ofemployment;if whole or partial compensation or benefits are
        or might have been available under the laws of any governmental unit; any policy of workers' compensation
        insurance; or according to any recognized legal remedy arising from an employer-employee relationship. This
        applies whether or not you claim the benefits or compensation Or recover the losses from a third party.
            You agree to:
            O   pursue your rights under the workers' compensation laVis;
            °   take no action prejudicing the rights and interests ofthe Plan; and

                cooperate and furnish information and assistance the Plan requires to help enforce its rights.
            If you receive any money in settlement of your employer's liability, regardless of whether the settlement
            includes a provision for payment of your medical bills, youjagree to:

           •    hold the money in trust for the benefit ofthe Plan to the extent that the Plan has paid any Benefits or
                would be obligated to pay any Benefits; and
            0
                repay the Plan any money recovered from your employer or insurance carrier.
    •   To the extent payment has been made under Medicare or would have been made if you had applied for Medicare
        and claimed Medicare benefits, or to the extent governmental units provide benefits(some state or federal laws
        may affect how we apply this exclusion).

    •   For any illness or injury suffered after the Subscriber's Effective Date as a result of war or act of war, declared
        or undeclared, when serving in the military or an auxiliary unit thereto.
    •   For which you have no legal obligation to pay in the absence of,this or like coverage.

    •   Received from a dental or medical department maintained by or on behalf of an employer, mutual benefit
        association, labor union, trust, or similar person or group.




                                                             -42-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 20 of 68




•   For cosmetic Surgery or complications resulting therefrom, including Surgery to improve or restore your
    appearance, unless:

       needed to repair conditions resulting from an accidental injury; or
       for the improvement of the physiological functioning of I malformed body member, except for services
       related to Orthognathic Surgery, osteotomy, or any other form oforal Surgery, dentistry, or dental processes
       to the teeth and surrounding tissue.
    In no event will any care and services for breast reconstruction,or implantation or removal of breast prostheses
    be a Covered Service unless such care and services are perfornied solely and directly as a result of mastectomy
    which is Medically Necessary.

• Received from a member of your immediate family,
• Received before your Effective Date.
                                                         •
• For any Inpatient care and services, including rehabilitation are and services, unless documentation can be
  provided that, due to the nature of the services rendered or your condition, you cannot receive safe or adequate
  care as an Outpatient.

• Received after your coverage stops.
• For personal hygiene and convenience items regardless of whether or not recommended by a Physician or other
  Provider. Examples include: computers; air conditioners, air purifiers or filters; humidifiers; physical fitness
  equipment, including exercise bicycles or treadmills; or modifications to your home or vehicle.

• For telephone consultations, email or other electronic consultations, missed appointments, or completion of a
  'claim form.
• For Custodial Care such as sitters' or homemakers' services, care in a place that serves you primarily as a
  'residence when you do not require skilled nursing,or for rest cures.

• For foot care only to improve comfort or appearance such as care for flat feet, subluxation, corns, bunions
  (except capsular and bone Surgery), calluses, toenails, and the like.

• For routine, screening or periodic physical examinations , except as specified in the Comprehensive Health
  Care Services section.

• For reverse sterilization.
• For contraceptive medications or devices which are sold without a Physician's prescription (including condoms;
  contraceptive foam,sponges, •or cream; or otherspermicides).
• For Orthognathic Surgery,osteotomy,or any otherform oforal Surgery,dentistry, or dental processes to the teeth
  and surrounding tissue (including complications resulting therefrom), except for:

        the treatment of accidental injury to the jaw,sound natural teeth, mouth or face; or
        for the improvement ofthe physiological functioning of a malformed body member.

    Benefits are not provided for dental implants, grafting of alveolar ridges, or for any complications arising from
    Such procedures.

• For or related to Inpatient treatment of any non-covered dental procedure, except that coverage shall be
  Provided for Hospital Services, Ambulatory Surgical Facility Services, and anesthesia services associated with
  any Medically Necessary dental procedure when provided to a Subscriber who is:




                                                        -43-
           Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 21 of 68




             severely disabled; or

             eight years of age or under;
         and who has a medical or emotional condition which requires hospitalization or general anesthesia for
                                                                                                               dental
         care.
    1
•        For eyeglasses, contact lenses or examinations for prescribing or fitting them, except for
                                                                                                            aphakic patients
        (including lenses required after cataract Surgery)and soft lenSes or sclera shells to treat
                                                                                                    disease or injury. Vision
         examinations not related to the prescription or fitting oflens4s will be a Covered Service only when
                                                                                                                   performed
         in connection with the diagnosis or treatment of disease or injury. Eye refractions are not covered
                                                                                                                in any event.
•        For eye Surgery such as radial keratotomy, when the primary purpose is to correct myopia (nearsight
                                                                                                             edness),
         hyperopia(farsightedness) or astigmatism (blurring).

•' For hearing aids, tinnitus maskers, or examinations for prscribing or fitting them, except as
                                                                                                      specified for
   Subscribers up to age 18. Hearing examinations not related to the prescription or fitting of hearing aids will
                                                                                                                  be
   a Covered Service only when performed in connection with the diagnosis or treatment of disease or injury.

         For Speech Therapy and any related diagnostic testing, except as provided by a Hospital or rehabilitation facility
         as part ofa covered Inpatient stay.

•        For transsexual Surgery or any treatment leading to or in connection with transsexual Surgery.

•,       For diagnosis, treatment or medications for infertility and Ntilization procedures. Examples
                                                                                                          include any form
 !       of: artificial insemination; ovulation induction procedures; in vitro fertilization; embryo
                                                                                                     transfer; or any other
 k*      procedures, supplies or medications which in any way are intended to augment or enhance
                                                                                                         your reproductive
 I       ability.
▪        For treatment of sexual problems not caused by organic disease.

•       For treatment of obesity, including morbid obesity, regardless of the patient's history or diagnosis,
                                                                                                              including but
        not limited to the following: weight reduction or dietary control programs; surgical procedure
                                                                                                         s; prescription or
        nonprescription drugs or medications such as vitamins (whether to be taken orally or by injection),
                                                                                                                  minerals,
        appetite suppressants, or nutritional supplements; and any complications resulting from weight
                                                                                                           loss treatments
        or procedures.

•       For compounded medications. For purposes of this exclusion; "compounded medication
                                                                                              s" are substances made
        by mixing, reconstituting or other such acts, not in accordance with directions contained
                                                                                                   in Food and Drug
        Administration (FDA) approved labeling provided by the product's manufacturer and other FDA-approved
        manufacturer directions consistent with that labeling.

•       For Prescription Drugs prescribed and used for cosmetic purposes.

•       For or related to acupuncture, whether for medical or anesthesia purposes.

• For conditions related to autistic disease of childhood, hyperkitietic syndromes,
                                                                                    learning disabilities, behavioral
    problems, mental retardation, or for Inpatient confinement for environmental
                                                                                  change. This exclusion shall not
    apply to the following Medically Necessary services:

            Physicians' services (except for neuropsychological teiting) related to the diagnosis
                                                                                                     and treatment of
            attention deficit disorder (ADD) or attention deficit hypeiactivity disorder (ADHD) for
                                                                                                    Subscribers age 19
            and under; or

            Prescription Drug therapy (provided this Certificate incliides Benefits for Outpatient Prescriptio
                                                                                                               n Drugs)
            for treatment of ADD/ADHD in Subscribers age 19 and under.



                                                             -44'•
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 22 of 68




• For family or marital counseling.
• For hippotherapy, equine assisted learning, or other therapeutic riding programs.
• For which the Provider ofservice customarily makes no direct charge to a Subscriber.
• Received from a Skilled Nursing Facility, Home Health Care Agency,Hospice, or rehabilitation facility which
  is not a Plan-approved Provider.
• For treatment of temporomandibular joint .dysfunction, including but not limited to diagnostic procedures,
  splints, orthodontic/orthopedic appliances, restorations necessary to increase vertical dimension or to restore
  or maintain functional or centric occlusion, alteration of teeth Cr jaws,Physical Therapy, and medication and
  behavioral modification related to conditions of temporomandibular joint syndrome or any other conditions
  involving thejaw joint, adjacent muscles or nerves, regardless ,fof cause or diagnosis.
• For or related to transplantation of donor organs, tissues or bone marrow, except as specified under "Human
    Organ, Tissue and Bone Marrow Transplant Services".
• For Physician standby services.
• For Continuous Passive Motion(CPM)devices used in treatment ofthe shoulder or other joints, except for up
  to 21 days postoperatively for the following surgical procedures: total knee arthroplasty, anterior cruciate
  ligament reconstruction, or open reduction and internal fixation of tibial plateau for distal femur fractures
  involving the knee joint.
• For ductal lavage ofthe mammary ducts.
• For extracorporeal shock wave treatment, also known as orthotripsy, using either a high- or low-dose protocol,
  for treatment ofplantar fasciitis and all other musculoskeletal Conditions.
• For orthoptic training.
• For thermal capsulorraphy as atreatment ofjoint instability,including but notlimited to instability ofshoulders,
  knees and elbows.
• For transcutaneous electrical nerve stimulator(TENS).
• For drug and alcohol treatment that is not rendered in a Hospital or by a psychiatrist, licensed clinical social
  worker or person with a master's degree in social work.
• For services rendered by licensed professional counselors, Marital and family therapists or counselors or
  licensed drug and alcohol counselors.
• For services rendered by midwives.
•   Which are not specifically named as Covered Services subject to any other specific Exclusions and limitations
    in this Certificate.
We may, without waiving these Exclusions, elect to provide Benefits for care and services while awaiting the
decision of whether or not the care and services fall within the Exclusions listed above. Ifit is later determined that
the Care and services are excluded from your coverage, we will be entitled to recover the amount we have allowed
for Benefits under this Certificate. You must provide to us all doCuments needed to enforce our rights under this
provision.

 PREEXISTING CONDITION EXCLUSION

 Your Benefits under this Certificate are subject to a Preexisting Condition Exclusion period. However, the
 Preexisting Condition Exclusion will only apply to you and/or a Dependent ifthe following conditions are mot:


                                                        -45-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 23 of 68




• Six-month Look-back Rule
        The Preexisting Condition Exclusion must relate to a condition(whether physical or mental, and regardless
        ofthe cause ofthe condition)for which medical advice, di4gnosis, care, or treatment was recommended or
      • received within the six-month period ending on the Subscriber's Enrollment Date.
     ' In order to be taken into account, the medical advice,!diagnosis, care, or treatment must have been
       recommended or received from an individual licensed or similarly authorized to provide such services under
       state law and operating within the scope ofpractice authorized by state law.

        The six-month look-back period is based on the six-month Nnniversary date" ofthe Enrollment Date.
• Length ofPreexisting Condition Exclusion Period
   The exclusion period cannot extend for more than 12 months (18 months for Late Enrollees*) after the
    EnrollmentDate. The 12-month or 18-month "look forward" period is also based on the anniversary date of
   the Enrollment Date.
• Reduction ofPreexisting Condition Exclusion Period by Pqor Coverage
    In general,the Preexisting Condition Exclusion period must b4 reduced by the individual's days of"Creditable
    Coverage" as of the Enrollment Date. Creditable Coverage includes coverage from a wide range of specified
    sources, including Group Health Plans, health insurance coverage, Medicare, and Medicaid. However, days
   :of Creditable Coverage that occur before a Significant Break In Coverage(63 or more consecutive days) will
    not be counted in reducing the Preexisting Condition Exclusion period.

   In addition, the Preexisting Condition Exclusion period will be waived for an individual with prior Creditable
   Coverage through a Health Maintenance Organization, and i who Enrolls under this Certificate without a
   Significant Break In Coverage.
• Elimination ofPreexisting Condition Exclusion for Pregnancy and for Certain Children
    A Preexisting Condition Exclusion cannot apply to pregnancy In addition, a Preexisting Condition Exclusion
    period will not be applied to a newborn, an adopted child undOr age 18, or a child Placed for Adoption under
    age 18, ifthe child becomes covered within 31 days ofbirth, adoption, or Placement for Adoption.
• Notice to Subscribers
    The Plan may only impose a Preexisting Condition Exclusio# with respect to a Subscriber by notifying the
    Subscriber, in writing, ofthe existence and terms of any Preexisting Condition Exclusion under the Plan and
    of the rights of the Subscriber to demonstrate Creditable Coerage. The Plan will assist the Subscriber in
    obtaining a Certificate of Coverage from any prior health plan,or issuer, if necessary.
The Plan may, without waiving the above provisions, elect to provide Benefits for care and services while awaiting
the decision of whether or not the care and services fall within the!above Preexisting Condition limitations. If it is
later determined that the care and services are excluded from the 5ubscriber's coverage, the Plan will be entitled
to recover the amount it has allowed for Benefits under this CertifiCate. The Subscriber must provide the Plan with
all documents it needs to enforce its rights under this provision.




* See the Definitions sectionfor an explanation ofthis term.



                                                           -46-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 24 of 68




                                            GeneralProvisions


 This section tells:

•    The Benefits to which you are entitled;

•    How to get Benefits;

•    Your relationship with Hospitals, Physicians, and other Providers;

•    Your relationship with us;

•    Coordination ofBenefits when you have other coverage.

 BENEFITS TO WHICH You ARE ENTITLED

 We provide only the Benefits specified in this Certificate.

 Only Subscribers are entitled to Benefits from us and they may not
                                                                      transfer their rights to Benefits to anyone else.
Benefits for Covered Services specified in this Certificate will be'covere
                                                                           d only for those Providers specified in this
Certificate.

PRIOR APPROVAL

The Plan does not give prior approval or guarantee Benefits for any
                                                                    services through its Precertification process,
or in any oral or written communication to Subscribers or other persons
                                                                        or entities requesting such information or
approval.

NOTICE AND PROPERLY FILED CLAIM

The: Plan will not be liable under this Certificate unless proper notice is
                                                                            furnished to the Plan that Covered Services
have been rendered to you. Upon receipt of written notice, the Plan will
                                                                             furnish claim forms to you for submitting
a Properly Filed Claim. If the forms are not furnished within 15 days
                                                                           after the Plan receives your notice, you can
comply with the Properly Filed Claim requirements by forwarding
                                                                     to the Plan, within the time period set forth below,
written proof covering the occurrence, character and extent ofloss
                                                                      for which the claim is made.
Your Properly Filed Claim must be furnished to the Plan within 90 days
                                                                           after the end ofthe Benefit Period for which
claim is made.

Failure to provide a Properly Filed Claim to the Plan within the
                                                                 time specified above will not reduce any Benefit
if you.show that the claim was given as soon as reasonably possible
                                                                    .

LIMITATION OF ACTIONS

No legal action may be taken to recover Benefits within 60 days after
                                                                         a Properly Filed Claim has been made. No
such action may be taken later than three years after expiration
                                                                 of the time within which a Properly Filed Claim is
required by this Certificate.




                                                         -47-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 25 of 68




PAYMENT OF BENEFITS
You authorize us to make payments directly to Providers giving Covered Services for which we provide Benefits
under this Certificate. We also reserve the right to make payments directly to you .
Youl cannot assign your right to receive payment to anyone else, eith'er before or after Covered Services are received.
Once a Provider gives a Covered Service, we will'not honor a request not to pay the claims submitted.
Benefits under this Certificate will be based upon the Allowable Charge (as we determine) for Covered Services.
A BilueTraditional Provider will accept the Allowable Charge as paYment in full and will make no additional charge
to you for Covered Services However, if you receive Covered Services from an Out-of-Network Provider, you
may be responsible for amounts which exceed the Allowable !charge, in addition 'to the Deductible and/or
Coinsurance amounts.

BENEFITS FOR SERVICES OUTSIDE THE STATE OF OKLAHOMA
All Blue Cross and Blue Shield Plans participate in a national program called the "BlueCard Program". This national
program benefits Blue Cross and Blue Shield Subscribers who ;receive Covered Services outside the state of
Oklahoma.
When you obtain health care services through'BlueCard outside the state of Oklahoma, the amount you pay for
    •
Covered Services is calculated on the lower of:
•   The billed charges for your Covered Services; or
• 'The negotiated price that the on-site Blue Cross'and/or Blue Shield Licensee ("Host Blue")passes on to us.
                                                                     I .
Often this"negotiated price" will consist ofa simple discount whiih reflects the actual price paid by the Host Blue.
But'sometimes it is an estimated price that factors into the actual price expected settlements, withholds, and other
contingent payment arrangements and non-claims transactions with your health care Provider or with a specified
group ofProviders. The negotiated price may also be billed charges reduced to reflect an average expected savings
with your health care Provider or with a specified group ofProviders. The price that reflects average savings may
result in greater variation(more or less)from the actual price paid than will the estimated price. The negotiated price
will also be adjusted in the future to correct for overestimation or underestimation of past prices. However, the
amount you pay is considered a final price.
Statutes in a small number of states may require the Host Blue to Use a basis for calculating Subscriber liability.for
Coyered Services that does not reflect the entire savings realized,:or expected to-be realized, on a particular claim
or to add a surcharge. Should any state statutes mandate Subscriber liability calculation methods that differ from
the Usual Blue Cross method noted in the above paragraph or reqiiire a surcharge ,Blue Cross and Blue Shield of
Oklahoma would then calculate your liability for any covered health care services in accordance with the applicable
state statute in effect at the time you received your care.
NOTE: Blue Cross and Blue Shield of Oklahoma may postpone application of your Deductible and/or
Colusurance amounts whenever it is necessary so that we may obtain a Provider discount for you on Covered
Services you receive outside the state of Oklahoma.

DETERMINATION OF BENEFITS AND UTILIZATION REVIEW
The:Plan, as claims administrator, is hereby granted discretionary authority to interpret the terms and conditions of
the Contract and to determine its Benefits.
In determining whether services or supplies are Covered Services, the Plan will determine whether a service or
supply is Medically Necessary under the Plan or if such service or supply is Experimental or Investigational. Blue
Cross and Blue Shield of Oklahoma medical policies are used as guidelines for coverage determinations in health
care benefit programs unless otherwise indicated. Medical technology is constantly evolving and these medical
policies are subject to change. Copies of current medical policies may be obtained from the Plan upon request and
may be found on the Plan's Web site at www.bcbsok.com.




                                                        —48—
         Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 26 of 68




                                                 Definition,

This section defines terms that have special meanings in this Certificate. If a word or phrase starts with a capital
letter, it has a special meaning. It is defined in this section or where used in the text or it is a title.
ACTIVELY AT WORK .
The active expenditure of time and energy in the services assigned by the Employer. You are considered Actively
at Work on each day of a regular paid vacation, an Employer holiday, or on a regular nonworking day if you were
Actively at Work on the work day before your Effective Date.
ALLOWABLE CHARGE
The charge that the Plan will use as the basis for Benefit determination for Covered Services you receive under the
Contract. The Plan will use the following criteria'to establish the Allowable Charge for Comprehensive Health
Carle Services:
•   BlueTraditional Provider- the Provider's usual charge,not to exceed the amount the Provider has agreed to
    accept as payment for Covered Services in accordance with a BlueTraditional Provider Agreement.
• Put-of-NetworkProvider- the Provider's usual charge, up to;the amount that the Plan would reimburse a
  BlueTraditional Provider for the same service.
ForiOutpatient Prescription Drug Benefits, the Allowable Charge is determined as follows:
• Participating Pharmacy- the Pharmacy's usual charge, not to exceed the amount the Pharmacy has agreed to
  accept as payment for Covered Services in accordance with a Participating Pharmacy Agreement.
• Out-of-NetworkPharmacy - the Pharmacy's usual charge, up to the'amount that the Plan would reimburse a
  Participating Pharmacy for the same service.
NOTE:For covered health care services received outside the state ofOklahoma,ifthe claim for those services
is fitied with the Blue Cross and Blue Shield Plan (Host Plan)servicing the area,the "Allowable Charge" will
be determined by the on-site Blue Cross and Blue Shield Plaib Payment will be based upon the Provider
payment arrangements in effect between the Provider and the on-site Plan. In instances where the claim
                                                                                                         --is
not filed with the Host Plan the Allowable Charge for your out-of-network claims will be based upon
                                                                                                        the
amount the Plan would have reimbursed a BlueTraditional Pronvider for the same service.
AMBULATORY SURGICAL FACILITY
   I'
A Provider with an organized staff ofPhysicians which:
• Has permanent facilities and equipment for the primary purpose of performing surgical procedures on an
  Outpatient basis;
• Provides treatment by or under the supervision ofPhysicians and nursing services whenever the patient is in
  the facility;
• Does not provide Inpatient accommodations; and
• Is not,other than incidentally, a facility used as an office or clinic for the private practice ofa Physician or other
  Provider.
ANNUAL TRANSFER PERIOD
A period of 31 days immediately before the Contract Date Anniversary in which an Eligible Person who has
coverage through the Employer's alternate Plan Group contract or BlueLincs HMO (if applicable) can apply to
transfer coverage to this Certificate.




                                                         -61-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 27 of 68




BENEFIT PERIOD
The period oftime during which you receive Covered Services for which the Plan will provide
                                                                                            Benefits.
BENEFITS
The payment, reimbursement and indemnification of any kind which you will receive from
                                                                                           and through the Plan
under this Certificate.
BLUECARD PROVIDER
Th0 national network of participating Providers who have entered into an agreement
                                                                                    with a Blue Cross and Blue
Shield Plan to be a part ofthe BlueCard program.
BLUETRADITIONAL PROVIDER
A Provider who has entered into a BlueTraditional Provider Agreement with the Plan.
CALENDAR YEAR
The period of 12 months commencing on the first day of January and ending on the
                                                                                      last day of the following
December.
CERTIFICATE OF COVERAGE
A document providing information which is intended to enable aji individual to
                                                                                establish his/her prior Creditable
Coverage for the purposes of reducing any Preexisting ConditiOn Exclusion imposed
                                                                                         on the individual by any
subsequent Group Health Plan coverage.
COBRA CONTINUATION COVERAGE
    I
COverage under the Group Contract for you and your Eligible Deppndent with respect
                                                                                     to whom a Qualifying Event
has'occurred, and consisting of coverage which, as of the time the coverage is being provided
                                                                                               , is identical to the
coverage provided under the Contract to Subscribers to whom a Qualifying Event has
                                                                                     not occurred.
COINSURANCE
Theipercentage of Allowable Charges for Covered Services for which the Subscrib
                                                                                 er is responsible.
COMMUNITY HOME HEALTH CARE AGENCY
A Provider which provides nurses who visit the patient's home to give nursing
                                                                              and other needed care. This agency
sees' that each patient gets all care ordered by the Physician.
CONTRACT
The agreement(including the Group Application and any endorstnents) between
                                                                                  your Group and us, referred to
as the Master Contract or Group Contract.
CONTRACT DATE
Theldate when coverage for your Group starts.
CONTRACT DATE ANNIVERSARY
Theldate the Group Contract will renew and each 12-consecutive-month renewal date
                                                                                          thereafter.
COVERED SERVICE
A service or supply shown in this Certificate and given by a Provider for which we will
                                                                                       provide Benefits.
CREDITABLE COVERAGE
Coverage of an individual from a wide range of specified sources,including Group
                                                                                    Health Plans, health insurance
coverag
     l e, Medicare,and Medicaid.
CUSTODIAL CARE
Aid to patients who need help with daily tasks like eating, dressing and walking.
                                                                                  Custodial Care does not directly
treat an injury or illness.


                                                      -62-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 28 of 68




DEDUCTIBLE

A specified amount of Covered Services that you must incur before the Plan will.start to pay its share of the remaining
Covered Services.
DEPENDENT
A Sidiscriber other than the Member as shown in the Eligibility, Enrollment, Changes and Termination section.
DIAGNOSTIC SERVICE
A tet'or .procedure performed when you have specific symptoms to detect or monitor your disease or condition.
It must be ordered by a Physician.
•   Radiology, ultrasound and nuclear medicine
•   Laboratory and pathology
•   ECG,EEG,and other electronic diagnostic medical procedures and physiological medical testing, as
    determined by the Plan
DURABLE MEDICAL EQUIPMENT
Equipment which meets the following criteria:
• it provides therapeutic benefits or enables the Subscriber to perform certain tasks that he or she would be unable
    to perform otherwise due to certain medical conditions and/or illnesses;
•    t can withstand repeated use and is primarily and customarily Used to serve a medical purpose;
•   It is generally not useful to a person in the absence ofan illness Or injury and is appropriate for use in the home;
    and
• lt is prescribed by a Physician and meets the Plan's criteria of Medical Necessity for the given diagnosis.
EFFECTIVE DATE
The date when your coverage begins.
ELIGIBLE PERSON
A person entitled to apply to be a Member as specified in the Eligibility,Enrollment, Changes and Termination
section.
EMERGENCY CARE
Treatment for an injury, illness or condition manifesting itself by acute symptoms of sufficient severity, including
severe pain, such that a reasonable and prudent layperson could expect the absence of medical attention to result
in:
•   sierious jeopardy to the Subscriber's health;
•   serious impairment to bodily function; or
•   serious dysfunction of any bodily organ or part.
EMPLOYEE
An Eligible Person as specified in the Eligibility, Enrollment, Changes and Termination section.
EMPLOYER
A Group, as defined, in which there exists an employment relationship between a Member and the Group.
ENROLL
To become covered for Benefits under the Contract(i.e., when coverage becomes effectiVe), without regard to when
the individual may have completed or filed any forms that are required in order to Enroll for coverage.



                                                         -63-
         Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 29 of 68




 ENROLLMENT DATE
 The 'first day of coverage or, if there is a Waiting Period, the first day of the Waiting Period (typically the date
 employment begins).
 EXPERIMENTAL/INVESTIGATIONAL
 A drug, device, biological product, or medical treatment or procedure is Experimental or Investigational if the Plan
 determines that:
• The drug, device, biological product, or medical treatment or procedure cannot be lawfully marketed without
  approval ofthe appropriate governmental or regulatory agency;and approval for marketing has not been given
   t the time the drug, device, biological product, or medical treatment or procedure is furnished; or
 • The drug, device, biological product, or medical treatment or rocedure is the subject of ongoing phase I, II,
   or III clinical trials or under study to determine its maximum tolerated dose, its toxicity, its safety, its efficacy,
   or its efficacy as compared with a standard means oftreatment pr diagnosis; or
 • The prevailing opinion among peer reviewed medical and scientific literature regarding the drug, device,
   biological product, or medical treatment or procedure is that further studies or clinical trials are necessary to
   determine its maximum tolerated dose, its toxicity, its safety, its efficacy or its efficacy as compared with a
   standard means oftreatment or diagnosis.
 FAMILY COVERAGE
 Coverage under this Certificate for the Member and one or more ofithe Member's Dependents.
 FULL-TIME STUDENT
 A petson who is regularly attending an accredited secondary schooli, college or university as:
 • An undergraduate student enrolled in 12 or more semester hour's, or the academic equivalent;or
 • A graduate student enrolled in nine or more semester hours, or the academic equivalent; or
    i
 • A, graduate assistant student enrolled in six or more semester hdurs, or the academic equivalent.
 GROUP
  A classification ofcoverage whereby a corporation or other legal entity has agreed to establish a premium collection
. and payment system in order to provide an opportunity for its employees to acquire Plan coverage for health care
  expenses.
 GROUP HEALTH PLAN
 A plOn (including a self-insured plan) of, or contributed to by, an employer (including a self-employed person) or
 employee organization to provide health care (directly or otherwise) to the employees, former employees, the
 employer, others associated or formerly associated with the employer in a business relationship, or their families.
 HEALTH MAINTENANCE ORGANIZATION(HMO)
 An organized system of health care providing a comprehensive package of health services, through a group of
 Physicians,to a voluntarily enrolled membership, within a particular geographic are; on a fixed prepayment basis.
 HOSPICE
 A Provider which provides an integrated set of services designed to provide palliative and supportive care to
 terminally ill patients and their families.
 HOSPITAL
 A Provider that is a short-term, acute care, general Hospital which:
 •   Is licensed;
       •

                                                          -64-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 30 of 68




    Mainly provides Inpatient diagnostic and therapeutic services Under the supervision of Physicians;
•   Has organized departments of medicine and major Surgery;
• Provides 24-hour nursing service; and

• Is not, other than incidentally, a:
        Skilled Nursing Facility;

        Nursing home;

        Custodial Care home;

        Health resort;

        Spa or sanitarium;

        Place for rest;

        Place for the aged;

        Place for the treatment of Mental Illness;
        Place for the treatment of alcoholism or drug abuse;

        Place for the provision ofHospice care;

        Place for the provision ofrehabilitation care; or

        Place for the treatment ofpulmonary tuberculosis.
HOSPITAL ADMISSION
The period from your entry(admission) into a Hospital for Inpatient treatment until your discharge.
IDENTIFICATION CARD
The pard issued to the Member by the Plan, bearing the Member's name,identification number, and Group
                                                                                                           number.
INCURRED
A charge is Incurred on the date you receive a service or supply forwhich the charge is made.
INDIVIDUAL CONVERSION
A classification of individual coverage other than Group for which the individual Member pays the premiums
directly to the Plan or its depository.
INITIAL ENROLLMENT PERIOD
    I
The31-day period immediately following the date an Employee or Dependent first becomes eligible
                                                                                                to Enroll for
coverage under the Contract.
INPATIENT
A SUbscriber who receives care as a registered bed patient in a Hospital or other Provider where a room
                                                                                                        and board •
charge is made.
LATE ENROLLEE
An Eligible Person or Eligible Dependent who Enrolls under the Contract at a time other than during:

•   the Initial Enrollment Period;or




                                                       -65-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 31 of 68




• la Special Enrollment Period for the individual.

HoWever,an Eligible Person or Eligible Dependent is not considered a Late Enrollee if:

• Ithe individual transfers from the Employer's alternate Plan Grpup Contract or BlueLincs HMO (if applicable)
  ;during the Annual Transfer Period; or

• a court has ordered coverage be provided for a spouse or minoror Dependent child under the Eligible Person's
  !coverage and the request for enrollment is made within 31 days after issuance of the court order.
LICENSED PRACTICAL OR VOCATIONAL NURSE(LPN OR LVN)
A licensed nurse with a degree from a school of practical or vocational nursing.
LoW-DOSE MAMMOGRAPHY
    I
The x-ray screening examination ofthe breast using equipment dedicated specifically for mammography,including
    I
but not limited to the x-ray tube, filter, compression device,screens,films, and cassettes, with an average radiation
expolsure delivery ofless than one rad mid-breast, with two views for each breast.
MATERNITY SERVICES
Care required as a result of being pregnant, including prenatal care and postnatal care.
MEDICAL CARE
   I
Professional services given by a Physician or other Provider to treat illness or injury.
MEDICALLY NECESSARY(OR MEDICAL NECESSITY)
A service or supply given by a Hospital, Physician, or other Provider which the Plan determines is:

• Appropriate for symptoms and diagnosis to treat the condition,lillness, disease or injury; and

•   In line with standards of good medical practice; and

    Not primarily for your or your Provider's convenience; and
• jThe most appropriate supply or level ofservice which can be safely provided to you. When applied to the care
  'of an Inpatient, this means that your condition or the services You need require acute care as a bed patient and
  ,that you cannot receive safe or adequate care as an Outpatient.,
MEDICARE
Thelprograms of health care for the aged and disabled established by Title XVIII ofthe Social Security Act of 1965,
as amended.
MEMBER
An Eligihle Person who has enrolled for coverage.
MEMBER AND CHILDREN COVERAGE
Coverage under this Certificate for the Member and his or her Dependent child(ren).
MEMBER ONLY COVERAGE(OR SINGLE.COVERAGE)
Coverage under this Certificate for the Member only.
MEMBER,SPOUSE AND CHILDREN COVERAGE(OR FAMILY COVERAGE)
Coverage under this Certificate for the Member, his or her spouse and Dependent children)
MEMBER AND SPOUSE ONLY COVERAGE
   I
Coverage under this Certificate for the Member and his or her spouse only.




                                                        -66-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 32 of 68




MENTAL ILLNESS

An emotional or mental disorder characterized by an abnormal functioning of the mind or emotions and in which
psyChological, intellectual, or emotional disturbances are the cl4minating feature, regardless of whether such
disorder is caused by mental, physical, organic, or chemical deficiency.
OPEN ENROLLMENT PERIOD

A period of 31 days immediately before the Group's Contract Date Anniversary (renewal date) during which an
indiVidual who previously declined coverage may Enroll for coverage under the Contract as a Late Enrollee.
ORTHOGNATHIC SURGERY
   1
SerOces or supplies received for correction ofdeformities ofthejaw!,including the surgical repositioning of portions
of the upper or lower jaws or the bodily repositioning of entire jaWs.
OUT-OF-NETWORK PHARMACY

A Pharmacy that has not entered into a Participating Pharmacy Agreement with the Plan.
OUT-OF-NETWORK PROVIDER

A Provider that has not entered into an agreement with the Plan 'to be a part of its BlueTraditional or BlueCard
ProVider networks.
OUTPATIENT

A Subscriber who receives services or supplies while not an Inpatient.
PARTICIPATING PHARMACY

A Pharmacy that has entered into a Participating Pharmacy Agreement with the Plan.
PHARMACY

A person,firm or corporation duly authorized by state law to dispense Prescription Drugs.
PHYSICIAN

A person who is a professional practitioner of a Healing Art defined and recognized by law, and who holds a
PhySician license duly issued by the state or territory ofthe United States in which the person is authorized to practice
medicine or Surgery or other procedures and provide services within the scope of such license.
PLACEMENT FOR ADOPTION(OR PLACED FOR ADOPTION)

The assumption and retention of a legal obligation for total or partial support of a child by a person with whom the
child has been placed in anticipation of the child's adoption. The child's Placement for Adoption with such person
terminates upon the termination ofsuch legal obligation.
PLAN
Blue Cross and Blue Shield of Oklahoma.
PRECERTIFICATION

Certification from the Plan before the services are rendered that, based upon the information presented by the
Subicriber or his/her Provider at the time Precertification is requested, the proposed treatment meets the Plan's
guidelines for Medical Necessity.

Precertification does not guarantee that the care and services a Subscriber receives are eligible for Benefits under
the Contract. At the time the Subscriber's claims are submitted, they will be reviewed in accordance with the terms
ofthe Contract.




                                                          — 67 —
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 33 of 68




    1
PREEXISTING CONDITION
A condition (whether physical or mental), regardless of the cause of the condition, for which medical advice,
diagnosis, care or treatment was recommended or received within the six-month period ending on the Enrollment.
Date,. In order to be taken into account, the medical advice, diagnosis, care, or treatment must have been
recommended by or received from an individual licensed or similaq authorized to provide such services under state
law and operating within the scope ofpractice authorized by the state law. A Preexisting Condition does not include
pregnancy, nor can it be applied to a newborn or adopted child under age 18, as long as the child became covered
under the Certificate within 31 days of birth or adoption.
     i
PREEXISTING CONDITION EXCLUSION
A 4-month or 18-month period during which no Benefits will be provided for a condition for which medical
advice, diagnosis, care or treatment was recommended or received within the six-month period before the
EnrOllment Date.
    I
PRESCRIPTION DRUG
A medicinal substance required by the Federal Food, Drug and Cosmetic Act to bear the following legend on its
label: "Caution: Federal Law prohibits dispensing without a prescription."
PROPERLY FILED CLAIM
A fornial statement or claim regarding a loss which provides sufficient, substantiating information to allow the Plan
to determine its liability for Covered Services. This includes: a ompleted claim form; the Provider's itemized
statement ofservices rendered and related charges; and medical records, when requested by the Plan.
   _
PROVIDER
A H9spital, Physician, or other practitioner or Provider of medical services or supplies licensed to render Covered
Services and performing within the scope ofsuch license.
QUALIFYING EVENT
Anyone ofthe following events which, but for the COBRA Continuation Coverage provisions of this Certificate,
would result in the loss of a Subscriber's coverage:
• The death ofthe covered Employee;
• The termination (other than by reason ofa covered Employee's gross misconduct), or reduction of hours,ofthe
  covered Employee's employment;
• The divorce or legal separation ofthe covered Employee from the Employee's spouse;
• The covered Employee becoming entitled to benefits under Medicare;
• A Dependent child ceasing to be eligible as defined under the Contract.
REGISTERED NURSE(RN)
A licensed nurse with a degree from a school ofnursing.
ROUTINE NURSERY CARE
Ordinary Hospital nursery care ofthe newborn Subscriber.
SIGNIFICANT BREAK IN COVERAGE
A period of63 consecutive days during all of which the individual did not have any Creditable Coverage, except
that neither a Waiting Period nor an affiliation period is taken into account in determining a Significant Break In
Coverage.
SKILLED NURSING FACILITY
A Provider which mainly provides Inpatient skilled nursing and related services to patients who need skilled nursing
services around the clock but who do not need acute care in a HOspital bed. Such care is given by or under the
supervision ofPhysicians. A Skilled Nursing Facility is not, other titan incidentally, a place that provides:


                                                       —68—
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 34 of 68




• Custodial Care, ambulatory, or part-time care; or
• Treatment for Mental Illness, alcoholism, drug abuse or pulmonary tuberculosis.
SPECIAL ENROLLMENT PERIOD
   I •
A period during which an individual who previously declined coverage is allowed to Enroll under the Contract
without having to wait until the Group's next regular Open Enrollrrient Period.
STOP-Loss LIMIT
A specified dollar amount of Covered Services which are reimbursed at less than 100% ofthe Allowable Charge
to or on behalf of a Subscriber during a Benefit Period. When the Stop-Loss Limit is reached, the level of Benefits
is increased as specified in the Schedule ofBenefits.
SUBSCRIBER
The Member and each of his or her Dependents (if any)covered under this Certificate.
SURGERY

• The performance ofgenerally accepted operative and other invasive procedures;
• The correction offractures and dislocations;
•   Usual and related preoperative and postoperative care.
THERAPY SERVICE

The following services and supplies ordered by a Physician when used to treat and promote your recovery from an
illness or injury:
• Radiation Therapy -. the treatment of disease by x-ray, radium, or radioactive isotopes.
• Chemotherapy - the treatment of malignant disease by chemical or biological antineoplastic agents, but not
  including High-Dose Chemotherapy. High-Dose Chemotherapy is specifically addressed in certain sections
  Under "Human Organ, Tissue and Bone Marrow Transplant Services."
  (
• Respiratory Therapy - introduction ofdry or moist gases into the lungs for treatment purposes.
• Dialysis Treatment - the treatment of an acute renal failure;or chronic irreversible renal insufficiency for
  removal of waste materials from the body to include hemodial)iisis or peritoneal dialysis.
• Physical Therapy - the treatment by physical means, hydrotherapy, heat, or similar modalities, physical
  agents, bio-mechanical and neuro-physiological principles, and devices to relieve pain, restore maximum
  function, and prevent disability following disease, injury, or loss of body part.
•   Occupational Therapy - treatment of a physically disabled' person by means of constructive activities
    designed and adapted to promote the restoration ofthe person'sability to satisfactorily accomplish the ordinary
    tasks of daily living and those required by the person's particular occupational role.
• Speech Therapy - treatment for the correction of a speech impairment resulting from disease, Surgery, injury,
  congenital and developmental anomalies, or previous therapeutic processes.
TOTAL DISABILITY(OR TOTALLY DISABLED)

A condition resulting from disease or injury in which, as certified by a Physician:
• The Subscriber is unable to perform the substantial duties of any occupation or business for which he/she is
  qualified and the Subscriber is not in fact engaged in any occupation for wages or profit; or
• Ifthe Subscriber does not usually work for wages or profit, the, Subscriber cannot do the normal activities of
  a person ofthe same age and sex.


                                                       —69—
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 35 of 68




The!Plan reserves the right to review a Physician's certificate of disability and/or request medical records and/or
require a medical examination by an independent Physician to verify disability at the Subscriber's expense. The
Plan} will make the final determination as to whether the Subscribei is Totally Disabled.
WAITING PERIOD
The:period that must pass before an Eligible Person or Dependent is eligible to Enroll under the terms of a Group
Health Plan. If an Eligible Person or Dependent Enrolls as a Late Enrollee or during a Special Enrollment Period,
any period before such late or special enrollment is not a Waiting Period.




                                                      -70-
    Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 36 of 68




                                           el 0


120,South.Bould0:1 P.O. Rox.228. 3 Tulsa,Oklehoma.174102-3,283
70200:Z4                                                         •
     Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 37 of 68




                                        illuePte erod
                                       certificate.fris,ert
                                                                          ns:
    Your Benefits unde_r*this program,are,subject to the-foll+ng provisio


    OFFICE VISIT COPAYMENT                      $20 for eacb ;visit to a BluePreferred PPO or BlueCard
                                                PPO Physicfah's office.
    DEDUCTIBLE
        out-ofiNetv.vork Hospital.Deductible    $300 per InpAtient Hospital Admission.

        Emergency Room Deductible               $100 for each visit to a Hospital eine5gency room.

        Benefit Period Deductible
            BluePreferred PPO and BlueCard $500 per BeOefit Period per Subscriber.
            PPO Provider Services

            Out-of-Network Provider Services    $800 per Berefit Period per Subscriber.

     STOP-1088LIMIT
                                                                                 er.
        Bluereferred PPO and BlueCard PPO $5,000 per Bpnefit Period per Subscrib
        Provider tervices

         Out-of-Network Provider Services        $10,000 per Benefit Period per Subscriber.




     Refer to this Certificate for additional provisions applicple to your coverage.

      KEEP THIS PAGE WITH YOUR CERTIFICATE FOR FUTURE REFERENCE.



                                                             i•




1


                                                                                                     C75
            Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 38 of 68




                                           Tablo ofConte:0

                                                                               1
Certykate
                                                                               2
Important Information                                                          2
    The BluePreferred:Provider Network                                         2
    How YourBluePreferreci Coverage Works                                      2
    CostSharing Features of Your Coverage                                      2
    Selecting a Provider                                                       3
    The I3IpeCard PPO Program                                                  4
    YOurPrescription Drug Program                                               5
    Medical.Necessity Limitation                                                5
    Pieceracition                                                               6
    Concurrent Review and Case Management                                       7
    Prescription Drug Precertification Process                    =             8
    Allowable Charge                                                           10
    Special NOtices                                                        .   10
     Identification Card                                                       10
     DnSign4ting an Authorized Representative                                  10
     gaeatiOna
                                                                               11
 Eligibility, Enrollment,Chanes & Termination                                  11
      Who Is an Eligible Person                                     ti
                                                                    ,          11
      Who Is an Eligible Dependent
                                                                               11
      How to Enroll
                                                                               12
     Initial Enrollment.Period
      SpecialEnrollment Periods                                                13
      Open Enrollment Period                                                   15
      Oualiffedtaurt Orders for. Medical Coverage for Dependent Children       15
      Delayed-Effective Date                                                   15
                                                                               16
      Ociaing- aVepelltlent                                                    16
      TransfersVIOrt Alternate Coverage Options
      When Eligibility Continues                                               16
      dol3RA COntinuation Coverage                                             17
      When.Coverage Under This Certificate:Ends                                 18
      WhatWe WillPayfor After YourtoverageEnd$                                  19
      Conversion Privilege After Termination of Group Coverage                  19
      When You Tian Age 65                                                      20
       When You Retire                                                          20
       Certificates ofCoverage                                                  20

  Schechile ofEenefits
      Comprehensive Health Care Services                                       22

  Coniprehensive Health Care Services                                          28
     Hospital Services                                                         28
     Surgical/Medical Services                                                 29
     Outpatient Diagnostic Services                                            32
     Outpatient Therapy Services                                               32
     Maternity Services                                                        33
      Mastectomy andleconstructiVe SurgicalServices                            34
     Human Organ, Tissue and Bone Marrow Transplant Services ,.4'              35
     Ambulatory Surgical Facility Services                                     38
     Psychiatric Care Services                                                  38
      Ambulance Services                                                        39
      Private Duty Nursing.Services                                             39
                                                                                39
      Rehabilitation Care
         Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 39 of 68



                                                                          39
   Skilled Nursingfacility Services                                       40
   Home.Health Care                                                       40
   HOsPice Services                                                       41
   DentalServices.for.Accidental 14111                           ,•       41
   Outpatient Prescription Drugs-and Related Services                     41
   Diabetes EquipMentx Supplies-and Self—Management   services
                                                                          42
   DUrableUedical Equipment                                               43
                                    ,
   PiodetiqApPliances                                          ,           43
    OrthOtieDeviets                                                        44
    Wigs or Other Scalp.Prostheses
                                                                          45
Exchisions                                                                45
   WhatIs Not Covered                                                     48
   Preexisting Condition Exclusion
                                                                          50
general Provisions.                                                       50
   Benefits to Which You Are Entitled                         r
                                                                          50
   Prior Approval                                                         50
   Notice andProperly Filed Claim                                         50
   Ornitadou ofActions                                                    51
   Payment ofBenefits                                         ,
                                                                .         51
   Benefits forServices Outside theState of-Oklahoma                      52
   Determination ofBenefits and Utilization Review.                       52
   Subscriber/Provider Relationship                                       52
   AgencyR01094448
                                                                          52
    CciordinaiiOn of l3.031elits                                           54
    llates Rit.ht,ofROot!pnent                                             55
    Limitations on Plan's Right of RecoupneogRecovory
                                                                           55
   PlaniAssoOgfion•Ro100*IiiP                                              55
    Plan's Sep.asto:Finadci- Arrangements with pharmacy Benefit*nnaters
                                                                41
                                                                           56
$itbScriber Rights                                              i
 Claims Piling-Procedures                                                  57
    participating Provider Netwotirs
                                                                 1         57
    prescliPtion.Drug Claims                                     1         57
    HOspital,Cialms                                                        57
    Ambulatory Surgical Facility,Claims                                    57
    Physician and Other Provider Claims                          1         57
    Member—Filed Claims                                                    58
                                                                 i         58
    Benefit:Deterntinationstor Properly Filed Claims
    Direct Claims.Line                                                     59

  ConolainappealProcedure                                                   60
     Appeal Process(Level I)                                                60
     Yologitity Re—Review Process(Level II)                                 61
     PztennitReview(Level Ill)                                              61

  Your ERMA Rights                                                          62
     ERISA  Rights                                                          62
     Assistance with Your Questions                                         62

  Definitions                                                               63
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 40 of 68




                                                 Corti:ft:tett*
                                                                  1   I
                                                                      j



                                                                                                the principalprovisions
ThiSGertificatels issued according to the terms of your Group gealth Plan. It contains
                                                                               between.the Contract andthis Certificate,
ofthe Group Contract audits Schedule ofBeneflLv, In the event.of *filet
the terms of the Contract will prevail.
                                                                                                  e. It is defined in the
Ifla •wør4 or phrase starts with: a capital letter, it has a special,meaning in this Certificat
Dernitidirgsection, where used   in-the text, or it is a title.
    .-
Your Group:has contracted:with Blue:Cross                             .)0.1tAhom...a.tpalled the Plan, we,us, or our)to.
 provide4theftenefitsdeseribed2inthis,CertifiCate. BlueCross.    ari0,01144  bletil of Oklahoma having issued a.Group
04V11010 the Group,certifies that all persons      who   have:

• applied for coverage under the Contract;
• .paid.for the coverage;
                                                                                                  ;inid
• satisfied the.conditions specified.itethe.glAglhillo,Rnrulltue4,Chauges and renitinittlou:seetko
• been approved.by thePlan;
 are covered.by the Group Contract. Covereds,persons are called S'ilbscribers(or you, your).
 Beginning.on your Effective Date, we agree.to provideyou the genets,     described in this. Certificate.
                                                                   •




                                President of Blue Cross andBlue Veld of.Oklahoma




  Your Subscriber Identification,Number:

  WARNING: ANY PERSON, WHO KNOWIN GLY,AND WITH INTENT TOANINJURE,DEFRAUD OR
  DECEIVE ANYINSURER MAKES  ANYCLAIM FOR THEPROCEE  DS OF   INSURANCEPOLICY
  cONTAINING ANY FALSE,INCOMP LETE OR MISLEA DING INFORM ATION IS GUILTY OF A




                                                            -1-
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 41 of 68




                                      ImportantInformation

                                                                        Cross and Blue Shield of Oklahoma Provider
Russ wan/LS=071W CAREFULLY! It explainsthe role the e
                                                                           cost containment features in your health care
networksplay in your!healthcare coverage. It alktexplainsimporint
program.lbgetheri thesefeatures allow you to receive      qualityhe   lih care in cost—effective settings, while helping
you,exp.erience,•lower out—of—pocket expenses.
                                                                            receiving the Maximum Benefits possible
By becoming familiar with these programs, you will be assur d of
whenever you need to use your health careserv     ices.   •
  1
THEBLUEPREFERRED PROVIDER NETWORK
                                                                                 wide.choice of.network Providers. Blue
 BluePreferred is aPreferredProvider Organization(FPO)plan th tioffers a
                                                            special a  reenter:4a  with Hospitals, Outpatient facilities,
 Cross and Blint.Shield of Oklahoma has negotiated
                                                                                     participating health care Providers
 Physicians and other health care professionalsfrontpany.,speol -ides; These              health-care. Although you are
 work WithBlue-CrossandBlue: hield of OldahOntatOUlpicoo gownlhe, costsof.
                                                                                 d coverage will provide the highest level
 free to,chooseartylealth.care Provider for ytittr services,your 111..ePeferre
 ofBenefitsifyou useis ptudfteferted Provider.
                                                                                                of Blue Cross And Blue
 BluePreferred.Providers are not employees, agents or othe ilegal representatives
 Shield citOldellomo.

 How YOUR BLUEPREFERREG COVERAGE WORM
                                                                                           their own health care..
 Your BittePreferred coverage is.deSigned tagiv.e.Subsenlers•so ,e control over the cost of the
                                                                                     However  , program offers
 Subscribers.continue to have,complete freedomof:choice.in the' provider selection.
                                                                             errect  Provider .
 Considerable financial advantages to $ubscribers who             - aZnaref

                                                                                                      and
    110011VANT:,Keep* mind that ell COver#44rvige0 O. Chiding:Ancillary servIges such as x—ray
    laliorato ServieeSiattesfitesirtifetc4:1010tibgvAs iomeols Itierter ekrediTr ovIderin order to receive
    the
    thatlietaliexefer you toaIlluerteferred,frovider whet*, possible
                                                                      {
               level OfikedetlIS under thlieirtilkate. TE$Ou Physiciangreaeribes-thestservices,request


  CpsiSHARING FEATURES OF YOUR COVERAGE                              1
  As a participant in this Group Health Plan, you have the  respor sibility for sharing in a portion of your health care
  costs. You are responsible for the applicabl e Copayme nt,Deduu  tible and  Coinsurance provisions of your coverage,
                                                                                                                  health
  as well as any charges for which Benefits are not provided, You :ay also be responsible for a portion of your
  care premiums,depending upon the terms of your Group Heal !Plan. Check            with your  Group  Administ rator for
  speCific premium amounts-applicable to    the  coverage you have  selected  for you and  your family.

   SELECTING A PROVIDER
                                                                                                           Provider.
    There are several ways to find out whether or not a Hospital, hysician, or other Provider is a network
                                                                                           you. Providers are listed
    *Upon enrollment, you will receive a directory of network P oviders at no charge to                    . A listing
     alphabetically Andby-specia4 The directory also indicates th Hospitals where each Physician practices
                  tnetworkProvidersis also availableron,line•throu the Blue  Cross and Blue Shield  of Oklahom a Web
  I ofOklahmot
             •  •
     site at www,bchaok..cOre,
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 42 of 68




                                                               f        k Providers, additions and deletions
Although every effort Is madeto provide an.a.ceurate.llsUngi. networ fOklahomaorthe Provider to be sure
                                                             l e hiCIdo
will oCcOr. Therefore, you should check with EluetTOSS"andE
of•theProvider's network status.
When you callBlue CrossandBlue Shield.of Oklahoma, ask.eau  o Cistomer Service Representative whether or not
                                                   toll,fre    bpr at 1400-942-5837.
thePrOviderisatetwork.Provider. Sittiply call our
                                                                 Provider. Be sure they understand you are
 Of course, you may ask the Provider directly ifthey area netw
                                                                 hie-Preferred Provider netWork.
 inquiringabout the Blue Cross and Blue Shield:of OldahOnt

TEE BLugcago PPO.PaciGnAm
                                                                                      your Identification Card —
                                                                                 • g PPO Physician or Hospital
                                                                         e carryin
 Asa Ifitre.ciossiodaluo,Slitelealart:Memher, you..enjoy.the co yenienc of
                                                you tonse,a Blue cross:and Blue Shield
   el/In:eget& The BlueCard Program
 Outside the state of.Oklaho ma and to receive the advantages of.!PØ benefits and savings.

• Findinga,PPOPhySielan or Hospital
   When you're.outside of Oklahoma and youneeti.to find         paationahout aBlue Cross and Blue Shield PPO
                                                                                        Line at 1-800-810-BLUE
   Physician or Hospital, just cadre BlueCard Doctor and. SOW Information                       caresico  m. We'll
                                                               0              ittp://w ww.bltra
  (2583) or you maytefer.tdxtheBlaeCard4ontorandiHospi 144t•atf •                               •.
                                                                                                     g
                                                                                                       •
                                                                                                      Precert  ifwation
                                                                   ou.attre s,ponsib  lefor receivin
    you locate themearestPPO PhySiCian•orilospital Remembe y                                            seek immedia te
                                                   As always,   .case  of an emergen  cy, you  should
   frOt#Syccross andBlue Shia ofOklahoma.
   care froathe-closestlealth care Provider.
                                                                  •
 • Mailable.Care Coast to.Coast
    Show your Identification Card to any Blue Cross and Blue            PPO Physician or Hospital across the USA.
    The PPO Physicians and Hospitals can verify, your  membe    ship  eligibili ty and coverage with Blue Cross and
    Blue Shield of Oklahoma. When    you visit a PPG Physici an oil Hospital , you  should have no claim forms to file
     and no billing,hassles.
 • Remember to Always Carry the BlueCard
                                                                           And.be sure to use Blue Cross and•Blue
      Make sure youldways.cagy yourIclentification Ord Th ueCard.
  • ShicarPO,ThysklanseaOlieaphiltvibiteVer:Yog're        on  ide :the state ofOidahom.a-and need health care.

  Some local variations in Benefits do apply..If you need mo informa
                                                               U".
                                                                        tion, call Blue Cross and Blue Shield of •
  Oklahoma today.
                                                                                                 ent,Deductible
   NOTE:.Blue Crossand.Blue Shield of Oklahoma may post one application of your Copaym
                                                                        y obtain a  Provide r discoun t for you on
   antliOrCoinsurance amounts whenever It necessary so.:03 tiie:Ma
   Cove Services you receive outside    the state,orOkla holn




                                                           -3-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 43 of 68




                                                                  BE        FIT PERCENTAGE AMOUNT:
             COVERED SERVICES
                                                              Dlu 4,eferrext &
 il (Subject to the Comprehensive Health Care                 Biu icard 1)110              Out-of-Network
         Services section which follows)                      p        t•      • st   '    Proyider Services
                                                                       180%                      60%
11QPITAI SERVICAS
SURGICAUMEDICAL SERVICES
Physicians Office Visits
                                                                       )
                                                                       .00%                         100%
   Preventive Care Services
  (Limited to $300 per Benefit Period for
 , Subscribers age 19 or older)
                                                                        100%                         100%
   Annual Routine Gynecological/Obstetrical
   Examination and Pap Smear
                                                                           100%                      100%
      Covered Childhood Immunizations
     (Limited to Subscribers under.age 19)
                                                                       :100%*                         60%
      Other Physicians' Office Visits
                                                                            80%                       60%
 All Other Covered Surgical/Medical Services
 OUTPATIENT DIAGNOSTIC SERVICES
                                                                            100%.                    100%
 Routine tow-Dose Mammography (Limited to $115
 per screening)
 AU Otter Cevereci Diagnostic Services                                      80%                       60%
                                                                            80%                       60%.
 OUTPATIENT THERAPY SERVICES
                                                                            80%                       60%
 MATERNITY SERVICES
 MASTECTOMY AND.RECONSTRUCTIVE S,URGICAL                                    80%                       60%
 SERVICES
 HUMAN ORGAN,TISSUE AND BONE MARROW                                         80%                       60%
 TRANSPLANT SERVICES
   _                                                                        80%                        60%
 AmOULATORY SURGICAL FACILITY SERVICES
       •
 PSYCHIATRIC CARE SERVICES
  Covered Services for Treatment of Severe Mental                            80%                       60%
  Illness
  All Other Covered Psychiatric Care Services                           •
                                                                             50%                       50%
  AMBULANCE SERVICES                                                        100%                       10Q%
  PRIVATE DUTY NURSING SERVICES                                              80%                       60%
  I                                                                                                    60%
  REHABILITNITON CARE                                                  •     80%
                                                                           • 80%                        60%
  SKILLED NURSING FACILITY SERVICES
 *.ApPlicable on6t to CoveredServices which are subject totheogee visit opayment. Forservices which are notsubject to the
 officevisitCopayment, thispercentage ansount:isre4tteed4o80.% ofAllihvolgeCharges after satisfaction oftheDeductible.

                                                          —26-
     Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 44 of 68




                                                                BOEF1TPERCENTAGE AMOUNT:
  •        COVERIDSERVICEa
                                                              Blierreferred &
 (Slikleet10itheVottprehasivtthath.Care                        BItilCard PPO                 Out-of-Network
         $0100.110001vvehIch.follow$)                         provider ServOceq,            Provider Services
HOIVIEI1EALTH CARE.SERVICES                                            80%                           60%

Hosricz SERVICES                                                       80%                           60%

OUTPATIENT PRESCRIPTION DRUGS AND RELATED                             80%*                           60%
SERVICES
ALL OTHER COVERED SERVICES                                             80%                           60%




'Applles.to preserlptlansfilled at aParticipatingPharmacy,regardless ofprescribing Physician's status as.a BluePreferred,
BlueCardPPO or Out-of-NetworkProvider.


                                                          -27-
         Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 45 of 68




                           Comprehensive Health Care Servkes

                                                                     m. Please note that services must be
This section.lists.the. Covered Services, under your health .eProgra
                                                              m
Meditally'lieceSsitryliturderto be coveredunderthis progra

HOSPITAI.SERVICES
                                                                   receive from a Hospital or other Provider.
We pay the scheduled amounts for the following Covered Service you
• Bed audloard
 •     Bed,board and general nursing service in;
       — A room with two or more beds;
                                                                                  semiprivate room charges of your
     ' — A private room.(privatetoom allowance is:equal to the mgt prevalent
                                                                                           e will not be eligible for
         Hospital). Private room charges in excess of the semipavate room allowanc
                                                                             policy of the Hospital to be in isolation
         Benefits unless the patient is required under the infection control
       • to prevent contagiOn;
       — A bed int SpecialCare Unit which,givesintenSive,care tojtlie.critically ill.
                                                                                                 "Imporont
       Inpatient services are subject to tilp..,PreatiftqattOn g 4lineIot this Cgrtincate (see
                                                lithee gujdelie,1101011.00wered'Scrvicestrodervirituritig
       101004110111- Irft?Pfaitti'oni1Prig
        your Inpatient confinement will be reduced&   by $500, prO1ded the elan determines that Benefits are
        payable:upon receipt.cifa dahri.
 • Ancillary Services
        — Operating, delivery and treatment rooms;
        — Prescribed drugs;
        — Whole blood, blood processing and administration;
        — Anesthesia supplies and services rendered by an employee of the Hospital or other Provider;
        — Medical and surgical dressings,supplies, casts and splints;
      — Oxygen;
                                                                                                              ;
        - Subdermally implanted devices or appliances necessary fOr the improvement of physiological function
         — Diagnostic Services;
         — Therapy Services.

         Benefits for Speech Therapy are limited to Inpatient services only.
     • Emergency Accident Care
         Outpatient emergency Hospital services and supplies to treat injuries caused by an.accident.

                                                           -28-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 46 of 68




• Emergency, Medical Care
                                                                 Ei,sodden   and acute medical condition that requires
     Outpatientemergenoy Hospital services and supplies to treat
     prompt Medical Care,
• Surgery
                                                                      anemploy.ee of the Hospital.or other Provider
     Hospital.services and sappliesfor Outpatient Surgery furnished y
     Othetthan theorgeonor assistant surgeon.
• Routine Nursery Care
                                                                                     .
     — Inpatient Hospital Serviceshr.Routine Nursery Care of a newborn Subscriber
                                                                                      surgical.reasons during or
       Routine.Nursery.CartdoesaotIncludetgAlicororey4atiOnfor medical or
                                                                         requires such treatment or evaluation
       afterthe mother's maternity•contiOtkelit, In the:event•ti neWhOrn
       while coverectanderthisterliflealfl
                                                                                            tothcsatne.Benefits
       ° the infant will be considered as a Subscriber in its oWaxight and will be entitled
            as any other Subscriber underthis CettiBtate ; and

          o  a separate Deductible will apply tothe newborn's Hospital confinement.
                                                                                         t child.
      Benefits are not provided for Routine Nursery Care.fer an infantborn to a Dependen

 SURGICAL/MEDICAL SERVICES
                                                                                                      n or other Provider.
 We paythe scheduled amounts:for thef011owing:COveredServicityou- receive from a.Physicia
 • Surgery
       Payment includes visits before and after Surgery.
       — If an inegental procedure' is. carried out at,the same 0, e as: a more complex primary procedure, then
                   *pi*
           Benefits*ill  vayable for onlyiheptimy prOcedure. Slepgreto*peak'W11'110 be poyablefor any
         incidentalprocedures perforrnedot.thelarnetime.
       — When more than one surgical procedure.is performed through more than one route of access during one
        'operation, you are .coveredfor:
           o   the primary procedure; plus
           o 50% of the amount payable for each of,the additional procedures had those procedures been performed
             alone.
       — Sterilization, regardless of Medical Necessity.
 • Assistant Surgeon
       Services of a Physician who actively assists the operating surgeon in the performance of covered Surgery.
       Benefits will be provided for an assistant surgeon only if determined Medically Necessary by the Plan.

  j° Anesthesia
 '       Administration of anesthesia by a Physician or other Provide who is not the surgeon or the assistant surgeon.
        procedure carrledout at thesametbne asaprimarysurgkalprocedu4 but which is clinically integral to the performance of
     the primary procedure, and, therefore, should not be reimbursed separately.

                                                            -29-
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 47 of 68




• Inpatient Medical Services
                                                                   to Surgery, pregnancy, or Mental Illness,
  Modica.Care When you are an Inpatientfor a condition notlelated
  excepts %leaned.
  I— Inpatient MedicaL Care Visits
                                                                         service per day by the :attending
      Inpatlent.Medical Care. visits are limited to one visit or other
      Physician.
      Intensive Medical Care
                                                                       requires it for a.prolonged time.
       Constant Physician attendance and treatment when your condition
     — Concurrent Care
                                                                        surgeon while you are in the Hospital for
       ° Caraforolnedicateonditionby•aPhysician:Who is not your.
          SurgerY.
                                                                               sicians.during one Hospital-slay.
       ° gibe nature...ofThe illness or injury requires,care by tWO or more.Phy
    • — Consultation
                                                                                           an, limited to one visit or
       Consultation .by another Physician when re..9nOted by ycu attending Physici
                                                            an StOff   consulta  tions required  by'Hospitalillie$ are
       OtherServiceor dayfor each conspiting        Physici
       Minded.
    — Newborn Well Baby Care
       Routine-RW*0 Care ViSitatccexamirte a newonS.                  b'er,,iJrnite4 to the Sig 48 hours following
                                                                                                 al         t visits are
       vaginal delivery or 96:hours following delivery brcesarganAtetiOn. No addition Inpatien
       toteredfor weitbahreare:
  • Outpatient Medical Services
                                                                  i
                                                                                                     as specified.
    Outpatient Medical Care that is not related to Surgery,pregnancy,or Mental Illness,.except
                                                                  i
    — Emergency Accident Care                                     ,t1
        Treatment-of accidental bodily injuries.                    I
       — Emergency Medical Care                                    1
                                                                   1
         Treatment of a sudden end acute medical condition that requires prompt Medical Care.
       — Home,Office, and Other Outpatient Visits
         Visits and consultation for the examination, diagnosis, and treatment of an injury or illness.
       — Preventive Care Services
         Services performed by a Provider as"routine" or uscreeninir swims,limited,to $300 per BenefitPeriod
                                                                                                                 es for
         for Subscribers age 19 or older. Routine or screening examinations which meet the guidelin           Services ,
         mandated Benefits,established by               state law,shiIl not be include  d as Preventi ve Care
         butshall be subject to the limitations specified elsewhereiip this Certific ate.
         Unless specifically provided by Oklahoma state law,the following services are not included;
            o Hearing or vision screening examinations;
            o Medical supplies or equipment;
            o Routine foot care.

                                                            —30—
   Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 48 of 68




                                                     PapiSMear
— Routine Gynecological/Obstetrical Examination and
                                                              performed in the Physician's offire, limited
  Routine gynecological/obstetrical examination and Pap smear
  to,once each BenefitPeriod.
-- Contraceptive Devices
    Contraceptive devices which are:
   • placed or prescribed by a Physician;
                                                                      ion; and
    o intended primarily for the purposevf•preventing hurria0 concept
                                                                          methods of contraception.
    o approved by the U.S.Food and Drug Administration3 its 3 acceptable
                                                                  •
•Prostate Cam= acreening
                                                                              in male $ubSCribera, including a
     Annual screening for the early detection of prosta cancer
                                                                     nation: Benefit s AMiliultecLtolme.screening
     prostate—specificantigen blood test.suti:a digital rectal exatni
     examp,eriTeuentlferioa-aitd shalbuitetueectt$Steryeteetiug.
 — Colorectal Cancer Screening
                                                        testa fOr cancer screening for any .nonsymptoitatic
     Colorectal cancer examinations and laboratory                    oalpactienguitielines. .
     Subscriber, in accordance with;startilgil, aecOpltedquibli*Meiti
  — Immunizations,limited to:
        o Diphtheria, tetanus, and pertussia(whooping cough)30ccine3(DTaP);
        o Tetanus vaccine;                                   •

     0
                Poliomyelitis vaccine;
        0
                Measles virus vaccine;
                Mumps virus vaccine;
        0
                German measles(rubella) vaccine;
        0
                Measles, mumps,and rubella vaccine,(MMR);
                Varicella,(chicken pox)vaccine;
        0
                Pneumonia vaccine;
        0
                Pneumococcal vaccine;
        0
                Haemophilus influenzae type b (Hub);
         0
                 Rotavirus vaccine,limited to Subscribers under age 19;
            0
                 Human papillovirus vaccinu(H11/),limited toSubscribersunder age 19;
                 Hepatitis.A and hepatitis.B vaccine, limited to Subicri bers under age 19;
                                                                     1'
            0
                 Meningococcal vaccine,limited to Subscribers under age 19;
                                                                                               Health.
            0
                 Any other immunization required for children by the Oklahoma State Board of

                                                          —31—
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 49 of 68




 - Child Health Supervision Services
                                                                        by a.Physician or other. Provider pursuant
        The periodic review of a child:is physical and emotional status
                                                       history, co. Olete physical examination, developmental
        to a Physician's supervision, including a
                                                                                         y tests in keeping with
        assessment, anticipatory guidance, appropriate immunizations and laborator
        prevailing medical standards.
                                                                                 review, provided by or under the
         Child Health Supervision Services must be rendered during a periodic
        supervisiortof a single Physician during the course of oneiVisit.
         child Health Supervision Services are limited to SubsCribers under age 19.
      — Audiological Services
        Audiological services and hearing aids, limited to:
                                                                              and
        " One bearing aid per ear every 48 monthsfor SubsOlbers up to age 18;
                                                                                           two years of age.
            Up to four additional ear'whisper Benefit Period for Subscribers ap to
         Hearing aids must be prescribed,filled and dispensed by 4Acensed audiologist.
      — Bone Density Testing
                                                                                                                   to
          Bone density testing when ordered or performed by. a PhysiCian or other Provider. Benefits are limited
          $150 for each bone density test.

OUTPATIENT DIAGNOSTIC SERVICES
• Radiology, Ultrasound and Nuclear Medicine
      Radiotogteal.services:include.bilateral.mammography screening(two._ view film study ofeach breast)for the
      .presence:cf.accia breast cancer,limitedlot
       — one screening examination every five years for female Subscribers age 35 through 39; and
       — one annnal screening examination for female Subscribersiage 40 or older.
       Befiefitsfor routine Low—Hose Mammography shall be*      fisted to $115 per screening.
•' Laboratory and-,Pathology
• ECG, EEG, and Other Electronic Diagnostic Medical Procedures and Physiological Medical Testing, as
   determined by the Plan

 OUTPATIENT THERAPY SERVICES
 ▪ Radiation Therapy
 41    Chemotherapy
       Respiratory Therapy
       Dialysis Treatment
       Physical Therapy and Occupational Therapy
       Benefits for Outpatient Physical Therapy and Outpatipt Occupational Therapy are limited to a
       combined maximum of 25 visits per BenefitPeriod per Snpscriber.

                                                         —32—
         Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 50 of 68




                                                  Exc usio           z


                                                                                                   not included
                i what is not covered. We want to be sure that yOu do not expect Benefits that are
This section lsts
it this certincate. It also explains the.Preexisting Condition pro4sions in your coverage.

*RAT IS.NOT COVERED
                                                                                                                     or
Except as otherwise specifically stated in this. Certificate, we do:4; not provide Benefits for services, supplies
charges:
• Which are naprescribed by or performed by or upon the direction of a Physician or other Provider.
• Which we determine are not Medically Necessary,except as specified.
• Received--from other            a Provider.
• WhiCh are in excess ofthcAllowabla Charge,•as determinedby the,Plan.
 o       Whichlthe Plan determines:are•ExperintentaVInvestigationalitt nature,
• For any illness or injury occurring in the course ofemployment if whole or partial compensation or benefits are
  or mighthave been available underthelaws of anysovernniental unit; any policy ofworkers' compensation
, insurance; or accordingto any recognized legalretnedy arisint,from an4mployer       ,  employee relationship. This
  applies-whether  or  not you claim thaliettegiii•Or- oorOpensatittn- or:too:K*1hp los.aas:;frottt a!third•party.

         — You agree to:
          • ° pursue your rights:under the workers' compensation4ws;

             o take no.action prejudicing the rights,and interests ofIthe Plan; and
            • cooperate andfundah inforrnation•-and assistance they Planrequiresto help enforce.its rights.
         — If you receive any money in settlement of your employei's liability, regardless of whether the settlement
           includes a provision for payment of your medicatbills, you agree to:
            • hold the money in.trust for thelenent of the Plan tolthe extentthat the Plan has paid any Benefits or
              would be obligated to pay any Benefits; and         •
             o repay the Plan any money recovered from your employer or insurance carrier.
 '• • To-the extent payment has been made under Medicare or would have been made if you had applied for Medicare
 •
      and claimed Medicare benefits, or to the extent govemmentalunits provide benefits(some state or federal laws
      may affect how we apply this exclusion).
 'a For any illness or injury suffered after the Subscriber's Effectlye Date as a result of war or act of war, declared
    or undeclared, when serving in the military or an auxiliary tjUit thereto.
 • For which you have no legal obligation to pay in the absence of this or like coverage.
     a
          Received from a dental or medical department maintainedihy or on behalf of an employer, mutual benefit
          association;labor union, trust, or similar person or group.

                                                           —45—
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 51 of 68




                                                                                                                 your
                                                       therefrom, including Surgery to improve Or restore
• For cosmetic Surgery or complications resulting
  appearance,unless::
                                                      accidental injury; or
  — needed-to repair conditions resultingfrom en
                                                                    ;
                                                           ing of aimalfothed body member, except for services
  — for the improvement of the physiological function                                   dentistry, or dental processes
      reiated,to orthcsaathicsurgery,osteotomy,or any otherfem of oral
       to•the teeth and Surrounding tissue.
                                                              ction or implantation or removal of breast prostheses
  In no event will any care,and services for breast reconstru
                                                                      d solely and directly as a result of mastectomy
   be a Covered Service unless such care-and services are performe
   which is Medically Necessary.
 • Received from a member of your immediate family.
 9     Received before your Effective Date.
                                                                   amiserviMA unless:documentation can be
 • for any Inpetientcare and,services, includtglehabilltntiorqare         n,. you cannot receivelate or adequate
   proVidedthat,dueto Ow nature orthe services rendered oryou. ,votiditio
   -camas an' utpatient.
 • 'Receivedafter your coveragestops.
                                                                      o!!notrecommended a'Physician or other
 • For persengl hygieneawl:convenience items leggrdles,s•nt whelier.
                                                                              ltetellittitirdifierg physical fitness
   ProViLer; Vtarnp.104401ntle:.computersidtgtglitiners.,44 -iers,orfi
                                                                   Cathinf tolour horne.orvaltiele.
   equipment,.including exercise bicyClea-,QVtiottailtsi'or triodt
                                                                                          ents, or completion of a
  • For telephone:consultations, email or other-electronic consultations, missed appointm
    Aram b- oo.
                                                                                                              as a
  • For Custodial Care.such as sitters' or homemakers''service* care in a place that serves you primarily
    residence when you do not require slcillednursing,or for   rest cures-.
                                                                                                  corns, bunions
  • For foot care only to improve comfort or appearance such .as care for flat feet, subluxation,
   • (except capsular and bone:Surgery), callusek toenails, and-the like.
                                                                                                          Health
  • FOr routine, screening or periodielhysiOal examinations, ecept as specified in the Comprehensive
     Care Services section.
  • For.Teverse sterilization.
  • For contraceptive medications or devices which are sold withqut a Physician's prescription (including condoms;
    contraceptivefoam,sponges,or cream; or other spermicides).
  • For OrthognathicSurgery,osteotomy,or any otherforra oforalSurgery, dentistry,or.dental,processes totheleeth
    and surroundingfissue.(inclUding complications resulting therefrom), except for:
        — the treatment'of accidental injury to the jaw,sound natural teeth, mouth or face; or
         — for the improvement of the physiological functioning °fie malformed,body member.
       Benefits are not provided for dental implants, grafting of alv4olar ridges, or for any complications arising from
       such procedures,
                                                                                                                       be
     • For or related to Inpatient treatment of any non-covered jidental procedure, except that coverage shall
                                                                                                a
       provided for Hospital.Services, Ambulatory Surgical Facility Services, and anesthesi services.    associate d with
       any Medically Necessary dental procedure when:provided tO a Subscriber who is:

                                                            -46-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 52 of 68




   — severely disabled;or
    — eight years of age or under;
                                                           requires;hospitalization or general anesthesia for dental
  and who has a medical or emotional condition which
   care.
                                                          prescribing or fitting, them, except for aphalfic patients
• For eyeglasses„.contact lenses or examinations.for Satierises:orselefathellia.to treatdiseaseornfury. Msion
  (including lenseareCitfired.after cataract Surgery)and
                                                          agalegs04411wa Coveted Service only when perfOrined
   exanfinations,notrelated10 the_prescription nrittli                   Bye:refractions:are not coveredin any.event.
   intonnectionwith the diagnosis ortreatmentbf &east or injury.
                                                                    'purpose is to correct myopia (nearsightedness),
• For eye:Surgery such as.radialIceratotomy, when the primary
    hyp.eropla (farsightedness)or astigmatism (blinring).           .

• For hearing aids, tinnitus maskers, or examinations for prescrib  ,, ing or fitting them, except as specified for
                                                          relatetil dicheTres cription or,fitting Ofhearing.aids Willbe .
    Subscribers:up to,age 18. Hearing examinationsmot
                                                                        diagnosis or treatmentedisease or injury.
    a CoveredSerVice only when perfomtedin.connection-With'the
                                                                                                .orrehabilitationlacility
 • For §peech Therapy.Andtany related *diagnostictesting,sexcept*providedby a Hospital
                                                                      ,
    aspartofa coveredlnpatient stay.
                                                                                         sexual Surgery.
 • For transsexual Surgery orany treatmentieading to min con ection-withirans
 • For diagriosis, treatmentor medications for.             anclArtiji7Alint)procedures. Examples include any form
                                                                                          embryo transfer; or any other
     of: artificialinsentInation; ovulation induction proCedUres;inOritrO fertilization;
                                                                                            enhance your reproductive
     procedures,supplies or medications which any way atevil:ended to augment or
    .ability.
 • For treatment of sexual problems not caused by organindisea,,se.
                                                                                                         s,         g but
 • For treatment of obesity, including morbid obesity, regardless,of the patient's history or diagnosi includinion or
                                                  n or dietary control  program s; surgical  procedur es; prescript
    not limited to the following: weight reductio                                                                       ,
    nonprescription drugs or medications such as vitamins(whether to betaken orally or by injection), mineralsts
                                                                          ations resultin g from weight  loss treatmen
    appetite suppressants, or,nuiritional supplements; and any coniplic
   .orprocedures.
                                                                                                                    made
 • For eomp,ounciedgigacations. For purposes of tbis exclusionecomPC:andedmeclicatione are substances
    by mixing, reconstituting in other such acts, not in accordatice with directions contained        in Food  and  Drug
    Administration(FDA)approved labeling provided          by  the   l
                                                                   piloduct's manufac turer   and other  FDA—appro    ved
    manufacturer directions consiste  nt with that labeling .

  • For Prescription Drugs prescribed and used for cosmetic purposes.
  • For or related to acupuncture, whether for medical or anest4sia purposes.
  • For conditions related to autistic disease of childhood, hyperkinetic syndromes,learning disabilities, behavioral
    problems, mental retardation, or for Inpatient confinement for environmental change. This exclusion shall not
    apply to the following Medically Necessary services:
    — Physicians' services (except for neuropsychological testing) related to the diagnosis and treatment of
        attentiondeficitdisorder(ADD)or attention deficit hyperactivity disorder(ADHD)for Subscribers age 19
        and under; or
    — Prescription Drips therapy (provided this Certificate includes Benefits for Outpatient Prescription Drugs)
        for treatment of ADD/ADHD in Subscribers age 19 and under.

                                                            -47—
        Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 53 of 68




• For family or marital counseling.
                                             g, or other therapeutictriding programs.
• For hippotherapy, equine assisted learnin
                                                    makes no direct Charge to a Subscriber.
• For which the Provider of service customarily
                                                                                                                 which
                                                     Health Care4gency, Hospice, or rehabilitation facility
• Received from a Skilled Nursing Facility, Home.
   is not a.Plan-approved Provider.
                                                                                                           procedures,
                                                        ction, incitiding but not limited to diagnostic
• For treatment of temPotomandibular joint dyaftin                                    vertica l dimens ion or to restore
                                                        tions necessary to increase
   splints, orthodontic/orthopedic appliances,restora of teethiyOr jaws, Physical Therapy,and medication and.
                                                         ion
    or maintain functional or centric occlusion, alterat      ornandilmlar joint syndrome or any other conditi
                                                                                                                     ons
                      cation related to conditi ons of tempor
    behavioral modifi                                                                      is.
                                                           regardlesgof cause or diagnos
    involving thejaw joint, adjacentmuscles or nerves,
                                                                                                               "Human
                                                      ,tissues or bope marrow,except as.specified under
 • For or related to transplantation of donor organs
                                               grit:Services".
    Organ, Tissucand Bone Marrow Dranspl
 •   For Physician standby services.
                                                               trearaent of the shoulder or other joints, except for up
 • For Continuous Passive Motion(CPM)devices used in
                                                               procedures: total knee arthroplasty, anterior cruciate
     to 21 days postoperatively for the followiag surgical
                                                                l fixation of tibial plateau for distal femur fractures
     ligament reconstruction, or open reduction and interna
     involving the knee joint.
  • For ductal lavage of the mammary ducts.
                                                                 ipsy,,osing either a high- orlow-dose protocol,
  • For extracorporealshock wave treatment, also knowuas orthotr
                                                                         ons.
    for treatment of plantar fasciitiaandall other rnusculoskele conditi
  • For orthoptic training.
                                                                            but not limited to instability ofshoulders,
  • For thermal capsulorraphy as a treatmentofjoint instability, iueluciing
    knees and elbows.
  • For transcutaneous electrical nerve stimulator.(TF.NS).
                                                                                               licensed clinical social
  • For drug and'alcohol treatment that is not rendered in a IlosPital.or by a psychiatrist,
    worker or person with'a master's degree  in social work.
                                                                                                  sts or counselors or
  • For services rendered by licensed professional counselors, marital and family therapi
    licensed drug and alcohol counselors.
   • For services rendered by midwives.
                                                                                                        ions and limitations
   • Which are not specifically named as Covered Services subject to any other specific Exclus
       in this Certificate.
                                                                                                      es while awaiting the
   We may, without waiving these Exclusions, elect to provide Benefits for care and servic
   decision ofwhether or not the care-andservices fall within the Exclus ions  listed above.   If it is later determined-that
                                           your covera ge, we  will be entitle d to recove r the amoun    t we have allowed
   the care andservices are excluded from
                                                                                                      e our rights under this
   for Benefits under this Certificate. You must provide to us documents needed to enforc
   provision.

    PREEXISTING CONDITION EXCLUSION
                                                                                               period. However, the
    Your Benefits under this Certificate are subject to a Preexisling Condition Exclusion
    Preexisting Condition Exclusion will only apply to you and/or a Depend ent if the follow ing conditions are met:


                                                             -48-
                                                                        1
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 54 of 68




• Slx-month Look-back.Rule
                                                           condilion(whether physical or mental,and regardless
    — The Preexisting Condition Exclusion must relate to a
      ofthe       ofthecondition)lor whiehmed   ical  advice, diagnosis,-care, or treatmentwas,recommended or
                                                                        Enrollment Date.
      received within the six-month period-ending on the Subs&iber's
                                                                           , care, or treatment must have been
    — In order to be taken into account, the medical advice, #iagnosis              -to provide such,services under
                                                                        authorized
      recommended or receivedfrom an individual licensed or shrtilarly
                                                           authorized by  state law.
      state law and operating within the scope of practice
                                                                               ary date" of the Enrollment Date.
    — The six-month look-back period is based on the six-month "annivers
• Length ofPreexisting Condition Exclusion Period
                                                                      months for Late Enrollees'') after the
    Tito exclusion period cannot extend for more than 12 mouths(18
    EnrollmentDate.The 12-month or 18,   imonth "look,forward'Iperiod is also based on the anniVersary date'of
    the Enrollment Date.
 • Reduction ofPreexisting Condition Exclusion.Period by tior Coverage
                                                                                   individual's daysof"Creditable
   In general;the Preexisting ConditionExclasionorkid mustbiAdeeed by the
   Coverage?' as of the            Date. Oredititig&C6Y0r4g_e li..Idlude ,c.0-vet4ge4rOot wide range of-specified
                                                                                                             days
   sources,igatgifrit0-19143410aithirang,liealttingtrattee`abverage; Medicare,and Medicaid. However, will
                                                                    Coverage   (63  or more consecuti ve days)
   of-Creditable Coverage that occur before SigitilkaRt•Breaktin
   not be-counted iirreduCingthe PreexistingConclitibn Exclaatho period.
                                                                                                        Creditable
     In addition,the Preexisting Condition Exclusion period will be waived for an individual with prior
                through  a Health  Maintenan ce Organizat ion, and who  Enrolls under  this Certificate  without a
     Coverage
     Significant.Break In Coverage.
 • Eliminetion ofPreexisting Condition Exelusion for Pregnancy and for Certain Children
      A-Preexisting:Condition prclusioneaunot apply to pregoartelt. In addition,.a'Preexisting Condition.Exclusion
      period will not be applied to a neWborn, ati:adopted child underage 18,or a child.Placed for Adoption under
      age 18,1f the chil0:bemms covered within,31 daysof birt4adoptiOn,or Placementfor Adoption.
 • Notice to Subscribers
      The Plan may only impose a Preexistiog.COndltion Excluslim with respect to a Subscriber'by notifying the
      Subscriber,in writing, of the existence andlernis of any PreexistingCondition Exclusion under the Plan and
      Of the rights of the Subscriber to demonstrate Creditable Coverage. The Plan will assist the Subscriber in
      obtrdnhtg a Certificate of•Coverage from any prior health plan or issuer, if necessary.

  The.Plammay, without waiving the above provisions, elect to proilide Benefits for care and.services while awaiting
  the decision of whether or not the care and services.fall within thp above Preexisting Condition limitations. If it is
  later determined that the care and services,are excluded from the Subscriber's coverage, the.Plan will be entitled
  to recover the amountit has allowed for Benefits under this,Certificate. The Subscribermust provide the Plan with
  all documents it needs to enforce its rights under this,provision.1




   * See the Definitions sectionfor an explanation ofthis term,

                                                            -49-
            Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 55 of 68




                                                                         1




                                              General _Provisions
                                                                         ]




    This section tells:

    • The Benefits to which you are entitled;
    •     How tuget Benefits;
    • Your relationship with Hospitals, Physicians, and other Providers;
    • Your relationship with-us;
    • Coordination of Benefits when you have other c.overage.

     BEIEEITS TO WHICH Yov A.-RE ENTITLED

     We provide only the Benefits specified in this Certificate.
                                                                                        rights to Benefits to anyone else.
     Only Subscribers are entitled to Benefits from us and they may not transfer their
                                                                                                Providers specified in this.
     Benefits for Covered Services specified in this Certificate will be covered only for those
     Certificate.

     PRIOR APPROVAL
                                                                                                            ation process,
     The Plan does not give prior approval or gujirantee Benefits for aeny services through its Precertffic
                                                           s or other persons or entities requesting:such informatio  n or
1    or in any oral or written communication to Subscriber
     approval.

        NOTICE AND PROPERLY FILED CLAim
        ThePlan will not beliable underthis.Certificate,untewpropernollcelsfignished toithe Rig that.COvCred Services
        have been rendered to you Upon receiptofwritten'optic;the Viiin wIllfurnish,clabirformsto youfor submitting
        a Properly Piled Claim. If the forms are notfurnished within 15tdays after the Plan receives your notice, you can
        comply wititthe Properly Filed Claim requirements by forwarding to the Plan,within thetime period set forth below,
        written proof covering tbe occurrence, Character and extent of14s for which the claim is made.
        Your Properly Filed Claim must be furnished to the Plan within 90idays after the end of the Benefit Period for which
        claim is made.
        Failure to provide a Properly Filed Claim to the Plan within the time specified above will not reduce any Benefit
        if you,show that the claim was given as soon as reasonably possible.

        LINIVATJQN OP AM:WS
        No legaluction may be taken to recover Benefits within 60 daysafter a Properly Filed Claim,has been made. No
        such action may be taken later than three years after expiration of the time within which a Properly Filed Claim is
        required by this Certificate.

                                                               —50—
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 56 of 68




PAYMENT OF BENEFITS
                                                                    •
You.authorize US to make payments    directly tO•PrOvidere giving•doVer   ed Services forwhich we provide Benefits
                                                           payroentpidir ectly to you.
underthistertificate. We also reserve•the right id Make
                                                                                  after Covered Services are received.
You cannot assign your right to receive payment to anyone else,eitber before or
                                                                         not to pay the claims submitted.
Once a Provider gives a Covered Service, we will not honor a reqnest

Benefits under this Certificate will be based upon the Allowable cliarge
                                                                         (as we determine)for Covered Services.
                                                                                and will make no additional charge
A BluePreferred Provider will accept the Allowable Charge as paymentin full
                                                                                    Out-of-Network Provider, you
to youforCovered Services. However,if you receive CoveredServicesfrom an
                                                                   Charge, .in  addition  to the Deductible and/or
may be responsible for amounts which exceed the Allowable
Coinsurance amounts.
                                                                                                   Agreement(other
In some cases, Covered Services may be rendered by:a Provider wbb has a Participating,Provider
                                                                           (called  DlueTraditio nal Providers) have
than a Etue.PreferredPrwiclerAgreement)with the-Plan. These Providers                                       Services
                                                               litilfairspn   eat Allowance"  for Covered
 agreed to.chargatPlansSubscribers,:no more thata'Mpriantm•Re                                                up to but
                                                are            for,tainpnata .Over the "Allowable  Charge,"
Subscribers who use BluetaditionarProviders- responsible
                                  Reimbursem  ent AlicWanCe"  Sp4,ified  in  the  Proider's   Participating  Provider
 not exceeding the "Maximum
 Agreement.

 BENEFfTS.FOR SERVICES OUTSIDE MB STATE.OF OICIA11014
                                                                                                      This national
 All Blue Cross and Blue Shield Plans participatein a national program called the"BlueCard Program".
 program benefits Blue   Cross  and Blue  Shield  Subscribers   whOreceive   Covered  Services outside the state of
 Oklahoma.
 When you obtain,health care services throughBlueCard..outsideithe state of Oklahoma,the amount you,pay for
 Covered Services iscaleulated:On the two-tor:
 • The billed chargesfor your Covered Services; or
 • The negotiated:price.thatthe on-site Blue Cross.and/or DluelShield Licensee("Host Blue")passes on.to us.
  Often this "tregothitedprice" will.consist of ksimple discount.whigh.reflects4he.actual price paid by the Host Blue.
  But sometimes.it is an estimated-price:thatfactorsinto the actualiPrice.expected -settlements, withholds,and other
  contingent payment arrangements and non-claims transactions with youlteath.eare Provider or with.a specified
  group orProviders. The.negotiated price may alsoin billed char*-10duccillo,rogAct•40average expected savings
  with your health care Provider or with a specified group ofPreviders. The price that reflects averagesavings may
  result In        variation(more or less)from the actual price paidihan will estimated price. The negotiated price
  Will also be adjusted in the future to correct for overestimation Or underestimation of past prices. However, the
  amount you pay is considered a final price.
  Statutes in a small number of states may require the Host Blue tolUse a basis for calculating Subscriber liability for
  Covered Servicesthat does not reflect the entire savings reallaed,?.or expected to be realized, on a particular claim
  or to add a surcharge, Should-any state statutes mandate Subscriber liability calculation methods that differ from
  the usual Blue Cross method rioted in the.above paragraph or reluire a surcharge, Blue Cross and Blue Shield of
  Oklahoma would then calculate your liability for any coveredihealth care services in accordance with the applicable
  state statute in effect at.the time you received your care.
  NOTE: Blue.Cross and Blue Shield of Oklahoma may postpone application of your Copay,ment,Deductible
  and/or-Coinsurance amounts wheneveeitis.necessary,solliat*e may Obtata a..Provider discount for you on
  COVered;Services you.receive outside the.state otOldahoma.1

                                                                     •
                                                          -51-
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 57 of 68




                                                      finition:
                                                                       ;
                                                                                                         starts with a capital
                                                meanings inthis Certificate. If a word or phrase
This section defines terms that have special
                                                       section or wheiie/ -useri in the text or it is a title.
letter,it has a special meaning. It is defined in this
ACTIVELY AT WORK                                                                                         considered Actively
                                                     services assignedby the Employer. You are,
The,active expenditure oftime and energy in the Employer holi ay,or on a regular.nonworking•dayif you were
                                                    an
 at Work on each day of a regular paid vacation,            e Date.
 Actively at Work on the work   day   before your  Effectiv
 A_LLOWABLR CHARGE                                                                                                   under the
                                                     Benefit.deterniination forCovered Services.you receive
 The chargethat the Plan-will-use as the basis for                                                                  iveHeath
                                                        to•establish-thi Allowable Charge fot-Comprehons
 Contract. The Plan will use the following.criteria
 Care Services:
                                                                   not.to exceed:the amount the:Provider has-agreed to
 • BluePreferred Pro:Sider — the rrovidees usual charge,. 4.131trePreferred Pi-Older Agreement.
      accept-aspaymentfor Covered.SerVic,esin accordancewith
 • Out-of.     , NetSvorkftevider — the-Provider's-usual charge,       riptu the amountlhatthe Plan would reimburse a
                                                                     •
      BluePreferred ProVider'for the same service.
                                                                  charge is determined as f011ows:
  For 04040010,1WS.G4paon Drug:ant:0k the Allowable
                                                      ustialtchar.gwiotpex9oectlho.uoloortVilte'PharrnecY has agreed to
  • PartiviPatiogThoonaay —theYhaunacy'sitacordatrawivithparticipefiagitarMaCy,Atreement.
       accept as;pomentlorCovered Servieofritii
  • Out-of4letworhPharmacy— the:Pharmacy's usualcha• rge1. up.to theilmou                   ntlhatthe-Plan would reimburse a
                                                                                     -- • •
       ParticipatiagPharmacy fOr the:alum service.
                                                                                               ifthelchihri.for those.services
   MOTE:For-covered health careservkesteceivedontsble,ftsfitteuffAlnhojun,
                                                                                          area,the "Allowable Charge" will
   is:ededivitiktbe.Blue Cross an#Tfine:SitielOkitillflOstl!0#140cifittthe,
   be determined by the on .site          Crossunfi•Iltie sjoittilim,          ot
                                                                               toeg                based upon the Provider
   payment-oroinfieMento in effecthotweerrthuProilder           wittit*    ,044,410,44a   no TUblida  utes,where theclaim is
   not filed with the Host plan.the    Allowab  le:qharge  ifor  your   op
                                                                         l  i
                                                                            , ofrtire    tworqiiiiAs  win be based upon The
   amount thePlan wOuldNiVereinibtr.rSedirHitlePreferred$Iiderfor the same service.
    AsistuAl'onY.SORGICAI,FACIE=
    A Provider with.an organized staff of Physicians which:
   • Has permanent facilities and equipment for the primary purpose of performing,surgical procedures on an
        Outpatient basis;
   • Provides treatment by or -under the supervision of Physicians and nursing services whenever the patient is in
        the facility;
  • Does not provide Inpatient accommodations; and
   • Is not,other than incidentally, a facility used as an office or clinic for the.private practice of a Physician or other
       Provider.
   ANNUAL TRANSFER PERIOD
   A period of 31 days immediately before the Contract Date Anniversary in which an Eligible Person who has
   coverage through.the Employer's alternate Plan. Group contract.or BlueLincs HMO (if applicable) can apply to
   transfer coverage to this-Certificate.

                                                             -63-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 58 of 68




BENEFIT PERIOD
                                                                            the Plan will provide Benefits.
The period of time during which you receive Covered Services tot which
BENEFrrs
                                                           whlCh you will receive from and through the Plan
The-payment, reimbursement and indemnification of any kind
underthis Certificate.
DixECARD.FPO PROVIDER
                                                                .•
                                                                          an agreement with a Blue Cross and
The national..networitot participatinaPPO Providers who have mitered into
Blue Shield Plan to be a pattotthe BItteCard PPG program,
B.LLEPREFERRED PROVIDER
                                                                          with.the Planto bill the Plan directly for
A.PrOvider. who has entered into a Bluerrefe_rred.Provider Agrelnent Covered Services.
Covered.Services,- and to accept the Plan's alldWance as payntenff4r    such
CALENDAR YEAR                                                       •,
The period!of 12 months   .commencin   g.mt  the first:day ofilantlari and :owing °tribe,laSt-day of the foliowing
nepenthe",
 CERTIFICATE OFCOVERAGE
                                                                                                   prior Creditable
 A document providing information which isintende.d to enable at? pratiVidual to establish his/her
              the purposes of reducing any Preexisting Condition   Exclusion   imposed   on  the individual by any
 Coverage fOr
 subsequent'Groupliealtit Plan coverage.
 COBRA-CoNTRiumON COVERAGE
 Coverage under the Group Contract for you and your Eligible Dependentwithrespect.to:Whom.a-Qualifying Event
 has occurred,and consisting ofcoverage which,41,00119,'Urae:,%_0,cgveZage is being provided,is Identical to the
 coverageprovided under the Contract to:SuhietlherS10.040-4'''OltatiOing•Bvent has not
 CotNsuRocE
 The percentage of Allowable Charges for Covered Services for which the Subscriber is responsible.
 COMMUNITY How tiwalt CADttAomoy                                  •
 A Provider whichprovides nurses who visittheinttionft hOme to ,-4ve ntnsing.and other needed care. This agency
          each patient'gets.all.care.
 CoNTRAcr
 The e_Peroent(Incindlng-the Group Application.andany endorscnettts).betweertyoor groap and us,referred to
 as dielibeter Centred or eroggeentract.
  CONTRACT DATE
  The date when coverage for your Group starts.
  CONTRACT DATE ANNIVERSARY
  The date the Group Contract will renew and each 12-consecutivei-month renewal date thereafter.
  COPAYMENT
  A fixed dollar amount required to be paid by or on.behalf.of a Sub.,Sedb.er in- connection with the delivery of Covered
  Services in a BluePreferred Physician's.office.
  COVERED SERVICE
  A service or supply shown in this Certificate and given by a Proyiderfor which we will provideEenefiti.
  CREDITABLE COVERAGE               .
  Coverage of an individual from a wide range ofspecified sources,including Group Health Plans, health insurance
  coverage, Medicare, and.Medicaid.

                                                          -64-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 59 of 68




CUKODIAL CARE                                                                                 Care does not directly
                                         tasks   like eating, dressing and walking. Custodial
Aid to patients who need help with daily
treat.=injury dr illness.
DEDUCTIBLE                                                                                                             ng
                                                     incur before   the Plan will start to pay its share of the remaini
A specified,amount of Covered Services that you must
Covered Services.
DEPENDENT
                                                                    Erftment,Changes and Termination section.
A Subscriber other than the Member as shown in the
DIAGNOSTIC SERVICE
                                            specific symptomsM detect or           monitor your disease or condition.
A test or procedure performed when you have
It must be ordered by a Physician.
• Radiology,ultrasound and nuclear medicine
 • Laboratory and pathology
                                                                     physiological medical testing, as
 • ECG, EEG, and other electronic diagnostic medical proc,edures and
   determined by the Plan
 DURABLE MEDICAL EQUIPIONT
 Equipment Which meets die following criteria:
                                                                           certain task*tbatleor she would be unable
 • .Rprovidettherapeutic beneEts,or,enabiwtheAubscriber toper:A:On
    to perform otherwise.due to certain    mediCal conditi ons and/Olil lnesses;
                                                                            toserve a medicatpurpose;
 • It can withstand repeated use and is primarily and customarili1 used
 • It Is generally not useful- to sperSon.intilo abSenceof an dinesitg
                                                                          Wm and Is appropriate;foruse In thetome;
     and
                                                                                        ty for given diagnosis.
 • It is prescribed by a Physician and meets thoPlan's.criterfaceMedical Necessi
  EFFECTIVE DATE
  Th0,440 when )!PVT coverage begins.
  ELIGIBLE PERSON
      •    entitled to apply to be a Member as specified in the Slikibility,Enrollment,Change          s and Termination
  A person
  section.
   EMERGENCY CARE
                                                                                                    nt severity,including
   Treatment for an injury,illness or condition manifesting itself bytacute symptoms of sufficie
                         a
   severe pain,such that reasona   ble and  prudent laypers on could  e ' xpect the absence of medical  attention to result
   in:
   • seriousjeopardy to the Subscriber's health;
   • serious impairment to bodily function; or

   • serious dysfunction of any,boday organ or part.
   EMPLOYEE
    An Eligible Person as specified in the Eligi,b114,..Enrollment,Changes and Termination section.

                                                            -6S-
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 60 of 68




EMPLOYER
                                                        relationship between a Member and the Group.
A Group, as defined,in which there exists an employment
ENROLL
                                                         when coverage becomes.effectiye),,whhont regard to when
To.b.ecenteeoVered,for Penefits,under the Contract(i.e.,
                                                               req(drainorderto Enroll for coverage.
the individual May: ave.completed or filedany forms;that are
ENROLMENT DATE.
                                                                      day of the Waiting Period (typically the date
The first day of coverage or, if there is a Waiting Period, the first'
employment begins).
ENPERMENTAVINYERIGATIONAL
                                                                       ls-Experirnental or Investigational if therum
A drug, device, biological product,or medical treatment.or pracerhO
determines that:
                                                                                                      markeSed
• The drug,.device, biological product, or medical treatment                        for   Matiretin g:hastot  been given
    approval ofthe appropriate governmental      or regulatory aPackinti dapproval
                                                                                procedure    is.furrdsh ed;.or
    at the timethe drug device,biological product,or medical tr4atmentor
                                                                                is.the subjectofowing phase
• The drug, device,biological.product, ormedicaltreatment oriprocednte
                                                                                    its toxicity,itasafety,its efficacy,
    or IIl clinical trials or under study to determineits.maximum tolerated dose,
                                                                       or diagnosis; ,or
     or itseffkacy eacompareriwith,a standard:means..oftreatmelA
                                                                                            regarding the drug, device,
• The prevailing. opinion among peer reviewed medical and.pentige.literature
                                                                             Studies or  clinical trials are necessary to
     biological product,.or medical treatment orprocedure is thattforther
                                                                          efficacy or  its,efficacy as compared with a
    .determine its maximum tolerated dose, its toxicity, its safeti;its
     standard means of'treatment or diagnosis.
 FAMILY COVERAGE
 Coverage under this Certificate for the Member and one or more Of the Member's Dependents.
 FULL-TIME STUDENT
 A person who is regularly attending an accredited secondary schgol,college or university as:
 • An undergraduate student enrolled in 12 or more.semester,hehrs, or the academic equivalent; or
                                                                 .1
 • A.graduate student.enrolled in nine or more.:setuester hours, Orthe aearlemio:equivalent; or
 • Agraduate assistant student enrolled in six ormoreseMestenhours,.or the academic. quivalent.
 GROUP
 A classification ofcoverage whereby a corporation or other legal entity has agreed to establish a premium collection
 and payment system in order to provide an opportunity.for its.employees to acquire Plan coverage forhealthcare
 expenses.
 GROUP HEALTH PLAN
 A       (including a self-insured plan)of, or contributed to by, an employer(including a self-employed person)or
 employee organization to provide health care (directly or otherwise) to the employees,former employees, the.
 employer, others associated or formerly associated with the emplOyer in a business relationship, or their families.
  HEALTH MAINTENANCE ORGANIZATION(HMO)
  An organized system of health care providing a .comprehensivkpackage of health services, through a group of
  Physicians,.to a voltmtarilyenrolled membership,within a particniargeOgraphic area,on kfixed.prepaymentbasis.
  HOSPICE
  A Provider which provides an integrated set of services designed to provide palliative and supportive care to
  terminally M patients and their.families.

                                                           -66-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 61 of 68




HosPrrAL
A Provider that is a.short—term, acute care, general.Hospital
• Is licensed;
• Mainly provides Inpatient diagnostic and therapeutic services)mder the supervision of Physicians;
• Has organized departments of medicine and major Surgery;
• Provides.24—hour nursing service; and
• Is.not, other than incidentally, a:
    — Skilled Nursing Facility;
    — Nursing home;
    — Custodial Care home;
    — Health resort;
    — Spa or sanitarium;
    — Place for rest;
    -- Place for the aged;
     — Place for the treatment of Mental Illness;
     — Place for the treatment of alcoholism or dnig abuse;
     — Place for the,provision of Hospice care;
     — Place for the provision of rehabilitation care; or
     — Place for the treatment of pulmonary tuberculosis.
 HOSPITAL ADMISSION
 The period from your =try (admission)into a Hospital for Inpatient treatment until your discharge,
 IDENTIFICATION CARD
 The card issued to the Member by the Plan,bearing the Member's name,identification number,.and Group number.
 INCURRED
 A charge is Incurred on the date you receive a service or supply for which the charge is made.
 INDIVIDUAL CONVERSION
 A classification of individual coverage other than. Group for whiCh the individual Member pays the premiums
 directly to the Plan or its depository.
 INITIAL ENROLLMENT PERIOD
 The 31—day period immediately following the date an Employee,or Dependent first becomes eligible to Enroll for
 coverage under the.Contract.
 INPATIENT
 A Subscriber who receives care as a registered bed patient in a liospital or other Provider where a room and board
 charge is made.

                                                        —67—
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 62 of 68




lArkZNI10111,1F
                                                                       at a time other than during:
AnEligible Person or Eligible Dependent who Enrolls under the COntract
• the Initial Enrollment:Period; or
• a Special Enrollment Period for the individual.
However, an Eligible'Person or Eligible Dependent is not considered a Late Enrollee if:
• the individual transfers from the Employer's.alternate Plan GroUp Contract or BlueLincs HMO (if applicable)
  during the Annual Transfer Period; or                          •
                                                                                                      Person's
• a court has ordered.coverage be provided for a spouse or minor prDependent child,under the Eligible
  coverage and the•request for enrollment itmade within31 daps     after         ofthe court order.
LICENSED PRACTICAL OR VOCATIONAL NURSE(LPN OR 1,-               *
A licensed nurse with a degree from a school of practical or vocational nursing.
LOWDOSE MAMMOGRAPHY
The x—ray screening examination of the breast.usingequipment dedicated specifically for.mammography,including
but not limited to the x,ray tuber filter, compression device,screeds;filins, and cassettes, with an average radiation
exposure delivery of less than one rad mid breast, with two view's'for each breast.
MATERNITY SERVICES
Care required as a result of being pregnant,including prenatal care, andpostnatal care.
 MEDICAL CARE
 Professional services given by a Physician or other.Provider to treat illness or injury.
 MEDICALLY NECESSARY(OR MEDICAL NECESSITY)
 A service or supply given,by a Hospital, Physician, or other Provider which the Plan determines is:
 • Appropriate for symptoms and diagnosis to treat the conditici,d, illness, disease or injury; and
 • In line with standards of good medical practice; and
 • Not primarily for your or your Provider's convenience; and
 • The most appropriate supply or level ofservice which can be safely-provided to you. When applied to the care
      ofan Inpatient, this means that your condition or the servicesiru need require acute care as a bed patient and
      that you cannot receive safe or adequate care as an Outpatient;
  MEDICARE
  The programs of health care for the aged and.disabled established by Title XVIII of the Social Security Actof 1965,
  as amended,
  MEMBER
  An EligibleTerson who has enrolled for coverage.
  MEMBER AND CHILDREN COVERAGE
  Coverage under this Certificate for.the Member and his or her Dependent child(ren).
  MEMBER ONLY COVERAGE(OR SINGLE COVERAGE)
  Coverage under this Certificate for the Member only.
  MENDIPS,SPOUSE AND CHILDREN COVERAGE(OR.FAMILY COVERAGE)
  Coverage under this Certificate for the Member,his or her spouse and Dependent child(ren).

                                                         —68—
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 63 of 68




MEMBER AND SPOUSE ONLY COVERAGE
                                                                        only.
Coverage under this Certificate for the Member and his or her sponse
MENTAL ILLNEss
                                                                         of the mind or emotions and in which
An emotional or mental disorder characterized by an abnormal fun9tioning feature, regardless of whether such
psychological, intellectual, or emotional disturbances are the dominating
disorder is caused by mental,physical, organic,or chemical deficteincy.
OPEN ENROLLMENT PERIOD
                                                                              (renewal date)during which an
A period of31 days immudiately before the Orogp% Contract DalS Anniversary              :a Late'Enrollee.
individual who previciuslydeclined coverage may Enroll for coverage under the COntraCtAs

ORTHOGNATMC SUARRY
                                                                                              repositioning of portions
Services or supplies received for correction of deformities of thejaW„iincluding the surgical
of the upper or lower jaws or the bodily repositioning of entire   jawS.
OUT-OF-NETWORK PHARMACY
 A Pharmacy that has:not entered into a Participating,Pbarmacy A4eemont With the Plan.
 OUT-0E4NErwoRK PROVIDER
                                                                                                   or BlueCsrciPPO
 A Provider that has not entered into an agreetnentwith,the Plan.to. , e part of its BluePreferred
 Provider networks.
 OUTPATIENT
 A Subscriber who receives services or supplieS while not an InpOent.
 PARTICIPATING PHARM
 A Pharmacy that has entered into a Participating Pharmacy Agre,eMentwith:the Plan.
 PHARMACY
 A person,firm or corporation duly authorized by state law to dispense Prescription Drugs.
 PHYSICIAN
 A person who is a professional practitioner:of a Healing Art defined and recognized by law, and who holds a
 Physician license duly issued by the state or territory ofthe                in which-the person is        to practice
 medicine-or Surgery or other procedures antiproVide       Services witfiirt the:scope of such license.
 PLACEMENT FOR ADOPTION(OR PLACED FOR-ADOPTION)
 The assumption and retention of a legal obligation for total or partial support of a child by a person with whom the
 child has been placed in anticipation of the child's adoption, The'Otild's Placement for Adoption with such person
 terminates upon the termingion of such legal,obligation,
  PLAN
  Blue Cross and Blue Shield of Oklahoma.
  PRECERTIFICATION
  Certification from the Plan before the services are rendered that, based upon the information presented by the
  Subscriber or his/her Provider at the time Precertification is requested, the proposed treatment meets the Plan's
  guidelines for Medical Necessity.
  Precertification does not guarantee that the care and services.a Subscriber receives are eligible for Benefits under
  the Contract Atthe time the Subscriber's claims are submitted,they will be reviewed in accordance with the terms
  of the Contract,

                                                          -69-
       Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 64 of 68




LoRDERISTMQ CONDITION
A condition (Whether physical or mental), regardless of the .cause l of the condition, for which medical advice,
diagnolisrearecr treatment was recommended or received within six-month period ending on Enrollment
Date. In Order to be taken into account, the medical advice, diagnosis, care, or treatment must bave been
recontnendedby orreceived fromanindividuallicensedor Mestaiysituourf ;Authorized
                                                                               to provide such services under state
law andOperatinglidthin tbe;stope..of'practice,mithdriZesiby     pilaw. A Preexisting Condition-does not include
pregnancy,nor can it be applied to a newborn or adopted child under age IS,as long as the child became covered
under the Certifitate within,31 days of birth or adoption.       ,, !
Paimannic,CoNorrimil PACLUSION
A 12-month or 18-month period during which no Benefits will4provided for a condition for which medical
advice, diagnosis, care or treatment was recommended or received within the six-month period before the
Enrollment Date.
PRESCRIPTION DRUG
A medicinal substance required by the Federal Food, Drug and COSmetic Act to bear the following legend on its
label:"Caution:,FedcrlitLaWproliibitsdispensing-WithoOt eprescrgPtiOn."
PROPERLY    rim)     CLAIM
Aformastatement or claim regarding a loss wbicit provides sufficient, substantiating information toallow the Plan
to determine its,"llability for Covered Services. This includes a completed claim form; the Provider's itemized
statementtofservices4endered and related agog andmedical reCords, when requested by'the Kan.
                                                                   !
PROVIDER.
MioVital,Physician, or other prActitiOner or:PrOVider ofmedleatServicesor supplies licensed to render Covered
Services anti performingwitbin life scope,citsuChlieense.
QUA1MING'EVENT
Aurcineofthe following events which,butfor the COBRA Conti-.n!uetion Coverage provisions of this Certificate,
would result in.the loss of a Subscriber's coverage:
• The death of the covered Employee;
• The termination(other than by reason of a covered Employee'S,gross misconduct),or reduction of hours,ofthe
  covered Employee's employment;                               ,
• The divorce or legal separation of thecoveredEmployee fron4he Employee's spouse;
• The covered Employee becoming entitled to benefits under Medicare;
• A Dependent child ceasing to be eligible as defined under the Contract.
REGISTERED NURSE(RN)
 A licensed nurse with a degree from a school of nursing.
 Rona%NURSERY CARE
 Ordinary Hospital nursery care of the.newborn Subscriber.
 SEVERE MENTAL ILLNESS
 Any of the following biologically based Mental Illnesses for which the diagnostic criteria are prescribed in the most
 recent edition of the Diagnostic and Statistical Manualof Ment4Disorders:
 • schizophrenia;
 • bipolar disorder(manic-depressive illness);

                                                        -70-
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 65 of 68




• Majordepressive,disorder;
• panicdisorder;
• obsessive-compulsive disorder; and •
• sebizoaffective.disorder.
SIGNIFICANT EltEAICIN- COVERAGE
                                                                                      Oreditable Coverage,.except
A pericitot6.3 consecutiveclay.s_duringellOt whiCh Ike bdividualiclid nothave any
                                                                   i
that neither a.Waiting Period nor an affiliationPried is taken'intor isteenntin determining a Significant Break In
                                                                   t!
Coverage.
S=14E0 NURSING FACILITY
 A.PrOvidet winch mainly provides InpatienteltillettninSingendlc141,servicesio-patientaWbotteglieltillecimrsing
                                                                                                         under the
 services around the clock but Who..do.not need acute care in a tidsOltalt'Ved. Such care is given by Or.
                                                                               entelly, a•plamthat provides:
 supervision,otPhy,siCiani. A Skilled'Nurainefitegity isoti otiteT     - • 44.•
                                                                  • 01:011;01
 • Custodial Care,ambulatory, or part-time care; or
 • Treatment for Mental illness, alcoholism,drug'abuse or pulmfimary tuberculosis.
 SPECIAL ENROLLMENT PERIOD
 A period during which an individual who previously declined coverage is:allowed to Enroll under the Contract
 without having to wait until the Group's next regular Open EnolfinentPeriod.
 STOP-LOSS LIMIT
 kepeeiged.dollar amount ofCoveredServiecovitieketereit:04440less4ban 100%.oftheigiowebleChargeto.or
 enhebalf:ofaSubscriber-during.:ameneatPeriod When the iS..tr*Loastitnitia.reaahactithe level of'lleneas,is
 increased as specified in the Schedule ofBenOts.
 SUBSCRIBER
 The Member and each of.his Or her Dependents(if any)%coveredlnder this Certificate.
 SURGERY                                         •
 • Thep:erformance ofonerally leeeptedoperative and other itiVasiveprocedures;
 • The correction offractures and dislocations;
 • Usual and related preoperative and postoperative care.
  TRERAPv SERVICE
  The.f011owing services and supplies orderedhy.aPhysician when.nsed to treat and promote:yourrecovery fromen
  illness orinjury:
 • Radiation Therapy — the treatment of disease by.x-ray, radium,or radioactive isotopes.
 • Chemotherapy — the treatmentof malignant disease by chetnical or biologicatantineoplestie agents, but not
   including High-Dose Chemotherapy. High-Dose Chemothlapy is specifically addressed in certain•sections
   under Varna Organ, Tissue anitOonolfOrrourDansplant4etoices."
  •   Respiratory Therapy —Introduction:of:dry or moist gasesJnto the lungs for treatment purposes.
  • Dialysis Treatment — -the tr.:Willem o   attocute,renal failure or chronicirreversible renalinsufaciency for
      removal OtwaSte:niaterialsfrom the bcdrtainclude hemodlilysisor peritoneal dialysis.

                                                        -71-       •
      Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 66 of 68




                                                                                                        physical
• Physical Therapy — the treatment by physical means, hydrnherapyi heat, or similar modalities,
                                                                              to relieve pain, restore maximum
  agents, bio-mechanical and neuro-physiological principles,iand devices
                                                                             part.
  function, and prevent disability following diSease,injury, or 1Dss of body
• 0014Pational Therapy — treatment of a physically disabled person by means of constrictive activities
                                                                                     ctOrily.accomplish the ordinary
  designed and adapted to promote the,restoration of ttiepetson 'rahiiitY to:saIiSta
  tasks:of daily living and those requirecitylhe          Particifiat octOpational
                                                                                      from,disease, Surgery,injury,
• Speech Therapy — treatrrientior the correction of a speechinipairment resulting
  congenital and develOpMerital anomalies, or previous therap4ti    c processes.
 TOTAL DISABILITY(OR TOTALLY DISABLED)
 A condition resulting from disease or injury in which, as certified'hy a Physician:
                                                                                                     for which he/she is
• The Subscriber is unable to perform the substantial duties otany occupation or business
    qualified ancl the Subscribe r is not in fact engaged  in any occiipatio n for wages  or profit; or
                                                                                             do:              activities of
• If the Subscriber does not usually work for wages or profit, the Subscriber cannot the normal
    a person of die same age and sex.
                                                                                                                    and/or
The Plan reserves the.right to.review a Physicians certificate,of isahility and/or request medical records
require a medical examination    by  an independe   nt Physician to verify disability at the Subscribe  r's expense.   The
Plan will make. the finateter minati.on   as.to,Whet ber  thebbsci iher  islotatirt  isableile
 WAITING REmon
 The p.e.riod that.mustyass,before an gtigtbk,Pez.son or DependenIlis eligible-to Enroll under-the terms-ota Group.
 Health-Plan: If an Eligible Person or DependentEnrolls as a Late Enrollee,or during a Special Enrollment Period,
 any period:before such.late or special enrollment is,not.a WeitinePerfoO.
     Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 67 of 68


                                                                                                                                          GP Group




                                        BlueCross B1u0S1iield:
                                            of OldalioMa
                                   1400 South Boston •P.O. Box 3283•Tulsa, OK 74102-3283


    • AMENDMENTS TO THE GROUP HEALTH PLAN
                                                                                            is issued for attachment is amended as set forth
IT IS AGREED that the Certificate ofBenefits to which this amenchnint
below;
                                                 ON ntivuxqE
A. AMENDMENT RESPECTING CONVERSI
                                                                            'or the Group Health Plan• are,hereby
   The "Conversion Privilege After Teriningtion ofGroup Coverage" provisions
   removetland shall no longer apply to any Subscriber.

B. AMENDMENT RESPECTING PSYCHIATRIC CARE SERY:IICES
   The Benefits for "Psychiatric Care Services!' are hereby deleted mid replaced by the following:
                                                                      1
   PSYCHIATRIO.CARNSMIC_83
   ainvorpotserslOkand Certain. Outpatlent,ser.vlees          are subject to the Wrmeiterlotion" requirements set
   forth In the liAportoffiAtterina1iOis:80004 ,r)thit   Certificate    If        to comply with these requirements,
   Benefits fOrttiveredEervices may be 114.00or denied.
                                                                                                Provider to treat Mental
   We pay the scheduled amounts for the following Covered Seriices you receive from a
   Illness:
    • Inpatient Facility Services                                 1
      Covered Inpatient Hospital Services provided by a E0SPitai4Psyelfiatric Hospital, Ee.ai4ential Treatment Center
      or other Platwipproved Provider(inclUdingliartialloSpitalitaltion pritfgrams).
    • InpatientMedicalServices
      Covered Inpatient Medical Services provided by a Physipian lir other Provider:
                Medical Care visits limited to one visitor other serviciper
                IndividualPsychotherapy;
                Group Psychotherapy;
          - Psychological Testing; and
              Convulsive Therapy Treatment.
              Electroshock treatment or convulsive drug therapy including anesthesia when rendered together with
               treatment.by thesame Physician or other Provider.
           Benefits-win-not be provided for both intInpatlent Medial Care visit and Individual Psychotherapy when
           performed on the same day by-the same 1.ihyiltilin.
     •      Outpatient Psychiatric Care Services
           Covered Inpatient Facility atKIMedical Services whenTrovified bribe Outpatient:treatment OfIsdentalillness by
           a Hospital;Psychiatric Hospital, Residential.Treatment Centtr,Physician, Or other Plan-approve&Provider.


                                                                                           I
         A DivIrlon °Malt)]Caro Service Corporation,IMutual Legilleaerve ComponyortInflppenrientrAcenseaofthe Blue Croas,and.,BlueShleld 4seoeiallon.
                                                    zitcglpered Mirlot:Blue Crossand Blne-Shleld Asseelation.

  HC110)1.8-GP-0116                                          1 of5
 Case 5:21-cv-00313-SLP Document 1-1 Filed 04/07/21 Page 68 of 68




      EXHIBIT 3 TO PLAINTIFF'S ORIGINAL PETITION




BCBSOK has omitted
Exhibit 3 to Plaintiff's
original Petition due to
    confidentiality
